Exhibit 10.1

 

LEASE AGREEMENT

BY AND BETWEEN

AGNL COFFMAN, L.L.C.,

A DELAWARE LIMITED LIABILITY COMPANY

AS LANDLORD

AND

COFFMAN STAIRS, LLC,

A DELAWARE LIMITED LIABILITY COMPANY,

AND

VISADOR HOLDING CORPORATION,

A DELAWARE CORPORATION,

JOINTLY AND SEVERALLY,

AS TENANT

 

Premises:

 

1000 Industrial Road
1500 Industrial Road
320 Johnston Road Marion, VA 24354

 

 

Dated as of:  March 30, 2007

 

THIS LEASE AGREEMENT CONSTITUTES A “DEED OF LEASE” AS REQUIRED BY THE VIRGINIA
CODE ANNOTATED §55-2, AS AMENDED.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Demise of Premises

1

2.

Certain Definitions

1

3.

Title and Condition

11

4.

Use of Leased Premises; Quiet Enjoyment

12

5.

Term

13

6.

Basic Rent

14

7.

Additional Rent

14

8.

Net Lease: Non-Terminability

15

9.

Payment of Impositions

16

10.

Compliance with Laws and Easement Agreements; Environmental Matters

17

11.

Liens; Recording

20

12.

Maintenance and Repair

20

13.

Alterations and Improvements

22

14.

Permitted Contests

23

15.

Indemnification

23

16.

Insurance

24

17.

Casualty and Condemnation

27

18.

Termination Events

29

19.

Restoration

30

20.

Intentionally Omitted

31

21.

Assignment and Subletting: Prohibition against Leasehold Financing

31

22.

Events of Default

35

23.

Remedies and Damages Upon Default

38

24.

Notices

41

25.

Estoppel Certificate

41

26.

Surrender

42

27.

No Merger of Title

42

28.

Books and Records

42

29.

Determination of Value

43

30.

Non-Recourse as to Landlord

45

31.

Financing

45

32.

Subordination, Non-Disturbance and Attornment

46

33.

Tax Treatment: Reporting

46

34.

Miscellaneous

47

35.

Security Deposit

51

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

- Premises

Exhibit B

- Machinery and Equipment

Exhibit C

- Schedule of Permitted Encumbrances

Exhibit D

- Rent Schedule

Exhibit E

- Patriot Act Compliance

Exhibit F

- Form of Auditor Release Letter

Exhibit G

- Form of Lender Release Letter

Exhibit H

- Form of Escrow Agreement

 

 

SCHEDULES

 

 

 

Schedule 10(j)

- Required Remediation

Schedule 12(a)

- Immediate Repairs

Schedule 16

- Existing Insurance Policies

 

ii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT (as amended, supplemented or modified, this “Lease”), made as of
this 30th day of March, 2007, between AGNL COFFMAN, L.L.C., a Delaware limited
liability company (together with its successors and assigns “Landlord”), with an
address at c/o Angelo, Gordon & Co., L.P., 245 Park Avenue, 26th Floor New York,
New York 10167-0094, and COFFMAN STAIRS, LLC, a Delaware limited liability
company, and VISADOR HOLDING CORPORATION, a Delaware corporation, jointly and
severally (together with their respective successors and permitted assigns,
“Tenant”) with an address at 1000 Industrial Road, Marion, VA 24354.

 

The Landlord hereby appoints CT Corporation System, as resident agent with an
address of 4701 Cox Road, Suite 301, Glen Allen, Virginia 23060-6802, for
purposes of service of any process, notice, order or demand required or
permitted by law to be served on the Landlord and as required by and for the
purposes set forth in Virginia Code Annotated §55.218.1, as amended.

 

In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:

 

1.                                       Demise of Premises.  Landlord hereby
demises and lets to Tenant, and Tenant hereby takes and leases from Landlord,
for the term and upon the provisions hereinafter specified, the following
described property (collectively, the “Leased Premises”):

 

(a)                                  the real property located at 1000
Industrial Road, Marion, VA 24354; 1500 Industrial Road, Marion, VA 24354; and
320 Johnston Road, Marion, VA 24354, and being more particularly described in
Exhibit A-1, Exhibit A-2, and Exhibit A-3 (the “Real Property”):

 

(b)                                 the three (3) main buildings located on the
Real Property (each a “Facility”) containing approximately 523,023 square feet
in the aggregate and all other structures and improvements situated on, or
affixed or appurtenant to the Real Property (collectively, the “Improvements”);

 

(c)                                  all tenements, hereditaments, easements,
rights-or-way, rights, privileges in and to the Real Property, including
(i) easements over other lands granted by any Easement Agreement and (ii) any
streets, ways, alleys, vaults, gores or strips of land adjoining the Real
Property (collectively, the “Appurtenances”);

 

(d)                                 all fixtures located on or affixed to the
Real Property or the Improvements (collectively, the “Fixtures”); and

 

(e)                                  all machinery, equipment and other property
described in Exhibit B (collectively, the “Equipment”).

 

2.                                       Certain Definitions.

 

“Acquisition Cost” means $5,800,000.

 

“Additional Rent” is defined in Paragraph 7.

 

--------------------------------------------------------------------------------


 

“Adjoining Property” means all sidewalks, driveways, curbs, gores and vault
spaces adjoining any of the Leased Premises.

 

“Affiliate” of any Person means any Person which (a) controls, (b) is under the
control of, or (c) is under common control with such Person (the term “control”
as used herein shall be deemed to mean ownership of more than 50% of the
outstanding voting stock of a corporation or other majority equity and control
interest if such Person is not a corporation) and the power to direct or cause
the direction of the management or policies of such Person.

 

“Alterations” means all changes, additions, improvements or repairs to, all
alterations, reconstructions, restorations, renewals, replacements or removals
of and all substitutions or replacements for any of the Improvements or
Equipment occurring after the date of this Lease, both interior and exterior,
structural and non-structural, and ordinary and extraordinary and shall include
any Major Alterations.

 

“Applicable Initial Date” is defined in Paragraph 29.

 

“Appurtenances” is defined in Paragraph 1(c).

 

“Asset Transfer” is defined in Paragraph 21 (j).

 

“Assignment” means any assignment of rents and leases from Landlord to a Lender
which (a) encumbers the Leased Premises and (b) secures Landlord’s obligation to
repay a Loan, as the same may be amended, supplemented or modified from time to
time.

 

“Basic Rent” is defined in Paragraph 6.

 

“Basic Rent Adjustment Date” is defined in Exhibit D.

 

“Basic Rent Payment Date” is defined in Paragraph 6.

 

“Beginning CPI” is defined in Exhibit D.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Cash Security Deposit” is defined in Paragraph 35(a).

 

“Casualty” means any loss of or damage to or destruction of all or any portion
of the Leased Premises.

 

“Code” is defined in Paragraph 33.

 

“Coffman” means Coffman Stairs, LLC, a Delaware limited liability company.

 

“Commencement Date” is defined in Paragraph 5.

 

“Condemnation” means (a) any taking or damaging of all or a portion of the
Leased Premises (i) in or by condemnation or other eminent domain proceedings
pursuant to any Law,

 

2

--------------------------------------------------------------------------------


 

(ii) by reason of any agreement with any condemnor in settlement of or under
threat of any such condemnation or other eminent domain proceeding, or (iii) by
any other means, (b) any de facto condemnation, or (c) any Requisition.  A
Condemnation shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the applicable Law.

 

“Condemnation Notice” means notice or knowledge of the institution of or
intention to institute any proceeding or any threatened institution of any
proceeding for Condemnation.

 

“Control” is defined in Paragraph 21 (k).

 

“Control Person” is defined in Paragraph 21 (k).

 

“Costs” of a Person or associated with a specified transaction means all
reasonable costs and expenses incurred by such Person or associated with such
transaction, including without limitation, attorneys’ fees and expenses, court
costs, brokerage fees, escrow fees, title insurance premiums, mortgage
commitment fees, mortgage points, recording fees and transfer taxes, as the
circumstances require.

 

“CPI” is defined in Exhibit D.

 

“Credit Entity” means any Person that immediately following an assignment,
subletting, Asset Transfer or Change of Control and having given effect thereto,
will have a publicly traded unsecured senior debt rating of “Baa” or better from
Moody’s or a rating of “BBB” or better from S&P (or, if such Person does not
then have rated debt, a determination that by either of such rating agencies its
unsecured senior debt would be so rated by such agency and will not be on
“Negative Credit Watch”), and in the event both such rating agencies cease to
furnish such ratings, then a comparable rating by any rating agency acceptable
to Landlord and Lender.

 

“Crown” means Crown Column & Millwork Company, LLC, a Delaware limited liability
company.

 

“Default Rate” is defined in Paragraph 7(a)(iv).

 

“Easement Agreement” means any condition, covenant, restriction, easement,
declaration, license or other agreement listed as a Permitted Encumbrance or as
may hereafter affect the Leased Premises.

 

“Environmental Law” means (a) whenever enacted or promulgated, any applicable
Federal, state, foreign or local law, statute, ordinance, rule, regulation,
license, permit, authorization, approval, consent, court order, judgment,
decree, injunction, code, requirement or agreement with any governmental entity,
(i) relating to pollution (or the cleanup thereof), or the protection of air,
water vapor, surface water, groundwater, drinking water supply, land (including
land surface or subsurface), plant, aquatic and animal life from injury caused
by a Hazardous Substance or (ii) concerning exposure to, or the use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, handling, labeling, production, disposal
or remediation of any Hazardous Substance, Hazardous Condition or Hazardous
Activity, as now or hereafter in effect, and (b) any common law or equitable

 

3

--------------------------------------------------------------------------------


 

doctrine (including, without limitation, injunctive relief and tort doctrines
such as negligence, nuisance, trespass and strict liability) that may impose
liability or obligations or injuries or damages due to or threatened as a result
of the presence of, exposure to, or ingestion of, any Hazardous Substance.  The
term Environmental Law includes, without limitation, the Federal Comprehensive
Environmental Response Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act, the Federal Water Pollution Control Act, the
Federal Clean Air Act, the Federal Clean Water Act, the Federal Resources
Conservation and Recovery Act of 1976 (including the Hazardous and Solid Waste
Amendments to RCRA), the Federal Solid Waste Disposal Act, the Federal Toxic
Substance Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
the Federal Occupational Safety and Health Act of 1970, the Federal National
Environmental Policy Act and the Federal Hazardous Materials Transportation Act,
each as now or hereafter in effect and any similar state or local Law.

 

“Environmental Violation” means (a) any direct or indirect discharge, disposal,
spillage, emission, escape, pumping, pouring, injection, leaching, release,
seepage, filtration or transporting of any Hazardous Substance at, upon, under,
onto or within the Leased Premises, or from the Leased Premises to the
environment, in violation of any Environmental Law or in excess of any
reportable quantity established under any Environmental Law or which could
result in any liability to any Federal, state or local government or any other
Person for the costs of any removal or remedial action or natural resources
damage or for bodily injury or property damage, (b) any deposit, storage,
dumping, placement or use of any Hazardous Substance at, upon, under or within
the Leased Premises or which extends to any Adjoining Property in violation of
any Environmental Law or in excess of any reportable quantity established under
any Environmental Law or which could result in any liability to any Federal,
state or local government or to any other Person for the costs of any removal or
remedial action or natural resources damage or for bodily injury or property
damage, (c) the abandonment or discarding of any barrels, containers or other
receptacles containing any Hazardous Substances in violation of any
Environmental Laws, (d) any activity, occurrence or condition which could result
in any liability, cost or expense to Landlord or Lender or any other owner or
occupier of the Leased Premises, or which could result in a creation of a lien
on the Leased Premises under any Environmental Law or (e) any violation of or
noncompliance with any Environmental Law.

 

“Equipment” is defined in Paragraph 1(e).

 

“Escrow Agent” means Lawyers Title Insurance Company or another independent
third-party escrow agent satisfactory to Landlord in its reasonable discretion.

 

“Escrow Agreement” means an Escrow Agreement among Escrow Agent, Landlord and
Tenant in substantially in the form of Exhibit H.

 

“Escrow Charges” is defined in Paragraph 9(b).

 

“Escrow Payment” is defined in Paragraph 9(b).

 

“Event of Default” is defined in Paragraph 22(a).

 

“Existing Insurance Policies is defined in Paragraph 16(a).

 

4

--------------------------------------------------------------------------------


 

“Facility” is defined in Paragraph 1(b).

 

“Expiration Date” is defined in Paragraph 5(a).

 

“Fair Market Value” means the higher of (a) the fair market value of the Leased
Premises as of the Relevant Date as if unaffected and unencumbered by this Lease
or (b) the fair market value of the Leased Premises as of the Relevant Date as
affected and encumbered by this Lease and assuming that the Term has been
extended for all extension periods provided for herein.  For all purposes of
this Lease, Fair Market Value shall be determined in accordance with the
procedure specified in Paragraph 29.

 

“Fair Market Value Date” means the date on which the Fair Market Value is
determined in accordance with Paragraph 29.

 

“Federal Funds” means Federal or other immediately available funds which at the
time of payment are legal tender for the payment of public and private debts in
the United States of America.

 

“First Full Basic Rent Payment Date” is defined in Exhibit D.

 

“Fixtures” is defined in Paragraph 1(d).

 

“Future Tax” is defined in Paragraph 9(a).

 

“GAAP” is defined in Paragraph 28(a).

 

“Guarantor” means Crown, a Replacement Guarantor or any successor or permitted
assignee thereof.

 

“Guaranty” means the Guaranty Agreement dated as of the date hereof from Crown
to Landlord guaranteeing the payment and performance by Tenant of all or
Tenant’s obligation s under this Lease.

 

“Hazardous Activity” means any activity, process, procedure or undertaking which
directly or indirectly (a) procures, generates or creates any Hazardous
Substance; (b) causes or results in (or threatens to cause or result in) the
release, seepage, spill, leak, flow, discharge or emission of any Hazardous
Substance into the environment (including the air, ground water, watercourses or
water systems), (c) involves the containment or storage of any Hazardous
Substance; or (d) would cause the Leased Premises or any portion thereof to
become a hazardous waste treatment, recycling, reclamation, processing, storage
or disposal facility within the meaning of any Environmental Law.

 

“Hazardous Condition” means any condition which would support any claim or
liability under any Environmental Law, including the presence of underground
storage tanks.

 

“Hazardous Substance” means (a) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product

 

5

--------------------------------------------------------------------------------


 

of any process, that is toxic, harmful or hazardous or acutely hazardous to the
environment or public health or safety or (b) any substance supporting a claim
under any Environmental Law, whether or not defined as hazardous as such under
any Environmental Law.  Hazardous Substances include, without limitation, any
toxic or hazardous waste, pollutant, contaminant, industrial waste, petroleum or
petroleum-derived substances or waste, radon, radioactive materials, asbestos,
asbestos containing materials, urea formaldehyde foam insulation, lead and
polychlorinated biphenyls.

 

“Immediate Repair Amount” is defined in Paragraph 12(a).

 

“Immediate Repair Fund” is defined in Paragraph 12(a).

 

“Impositions” is defined in Paragraph 9(a).

 

“Improvements” is defined in Paragraph 1(b).

 

“Indemnitee” is defined in Paragraph 15.

 

“Information” is defined in Paragraph 34(o).

 

“Insurance Requirements” means the requirements of all insurance policies
maintained in accordance with this Lease.

 

“Landlord” is defined in the introductory Paragraph.

 

“Late Charge” is defined in Paragraph 7(a)(ii).

 

“Law” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.

 

“Lease” is defined in the introductory Paragraph.

 

“Lease Year” means, with respect to the first Lease Year, the period commencing
on the Commencement Date and ending at midnight on the last day of the twelfth
(12l) full consecutive calendar month following the month in which the
Commencement Date occurred, and each succeeding twelve (12) month period during
the Term.

 

“Leased Premises” is as defined in Paragraph 1.

 

“Legal Requirements” means the requirements of all present and future Laws,
including all permit and licensing requirements and all covenants, restrictions
and conditions, including all Easement Agreements, now or hereafter of record
which may be applicable to Tenant or to the Leased Premises, or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration, repair
or restoration of the Leased Premises.

 

6

--------------------------------------------------------------------------------


 

“Lender” means any Person which may, on or after the date hereof, make a Loan to
Landlord or be the holder of a Note, together with its successors, transferees
and assigns.

 

“Letter of Credit” means an irrevocable, stand-by letter of credit issued by
Harris Bank NA or such other bank or financial institution acceptable to
Landlord and in form and substance satisfactory to Landlord.

 

“Loan” means any loan made by one or more Lenders to Landlord, which loan is
secured by a Mortgage and an Assignment and evidenced by a Note.

 

“Material Indebtedness” is defined in Section 22(a)(x).

 

“Monetary Obligations” means Rent, Impositions, Escrow Charges and all other
sums payable by Tenant under this Lease to Landlord, to any third party on
behalf of Landlord or to any Indemnitee.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means any mortgage or deed of trust from Landlord to a Lender which
(a) encumbers the Leased Premises and (b) secures Landlord’s obligation to repay
a Loan, as the same may be amended, supplemented or modified.

 

“Net Award” means (a) the entire award payable to Landlord or Lender by reason
of a Condemnation, less any sums paid pursuant to a separate claim by Tenant for
(i) any furniture, fixtures and equipment owned by Tenant and affected by such
Condemnation, or (ii) Tenant’s relocation expenses; or (b) the entire proceeds
of any insurance policy by reason of a Casualty, in each case, less any expenses
incurred by Landlord and Lender in collecting such award or proceeds.

 

“Net Sublet Rent” is defined in Paragraph 21(h).

 

“Non-Preapproved Assignee” is defined in Paragraph 21(b).

 

“Non-Preapproved Assignment” is defined in Paragraph 21(b).

 

“Note” means any promissory note evidencing Landlord’s obligation to repay a
Loan, as the same may be amended, supplemented or modified.

 

“Partial Casualty” means any Casualty which does not constitute a Termination
Event.

 

“Partial Condemnation” means any Condemnation which does not constitute a
Termination Event.

 

“Permitted Asset Transfer” is defined in Paragraph 21(j).

 

“Permitted Change of Control” is defined in Paragraph 21(k).

 

7

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances, other than any Mortgage
or Assignment, listed on Exhibit C.

 

“Permitted Violations” is defined in Paragraph 14.

 

“Person” means an individual, partnership, limited liability company,
association, corporation or other entity.

 

“Preapproved Sublet” is defined in Paragraph 21(c).

 

“Prepayment Premium” means any payment required to be made by Landlord to a
Lender under a Note or other document evidencing or securing a Loan (other than
payments of principal and/or interest) solely by reason of any prepayment or
defeasance by Landlord of any principal due under such Loan, and which may,
without limitation, take the form of (a) a “make whole” or yield maintenance
clause requiring a prepayment premium or (b) a defeasance payment (such
defeasance payment to be an amount equal to the positive difference between
(i) the total amount required to defease a Loan and (ii) the outstanding
principal balance of the Loan as of the date of such defeasance plus reasonable
Costs of Landlord and Lender).

 

“Present Value” of any amount means such amount discounted by the rate often
percent (10%) per annum.

 

“Prime Rate” means the interest rate per annum as published, from time to time,
in The Wall Street Journal as the “Prime Rate” in its column entitled “Money
Rate”.  The Prime Rate may not be the lowest rate of interest charged by any
“large U.S.  money center commercial banks” and Landlord makes no
representations or warranties to that effect.  In the event The Wall Street
Journal ceases publication or ceases to publish the “Prime Rate” as described
above, the Prime Rate shall be the average per annum discount rate (the
“Discount Rate”) on ninety- one (91) day bills (“Treasury Bills”) issued from
time to time by the United States Treasury at its most recent auction, plus
three hundred (300) basis points.  If no such 91-day Treasury Bills are then
being issued, the Discount Rate shall be the discount rate on Treasury Bills
then being issued for the period of time closest to ninety-one (91) days.

 

“Prior Months” is defined in Exhibit D.

 

“Real Property” is defined in Paragraph 1(a).

 

“Record” is defined in Paragraph 11(b).

 

“Release Conditions” is defined in Paragraph 35(a).

 

“Relevant Date” means (a) in the event of a Termination Notice pursuant to
Paragraph 18 with respect to a Condemnation, the date immediately prior to the
date on which the applicable Condemnation Notice is received, (b) in the event
of a Termination Notice pursuant to Paragraph 18 with respect to a Casualty, the
date immediately prior to the date on which the applicable Casualty occurs,
(c) in the event of a redetermination of Fair Market Value pursuant to
Paragraph 20(c), the date on which Fair Market Value is determined, and (d) in
the event

 

8

--------------------------------------------------------------------------------


 

Landlord provides Tenant with notice of its intention to require Tenant to make
a termination offer under Paragraph 23(a)(iii), the date immediately prior to
the Event of Default giving rise to the need to determine Fair Market Value.

 

“Remaining Obligations” is defined in Paragraph 18(d).

 

“Remaining Sum” is defined in Paragraph 19(c).

 

“Remediation Amount” is defined in Paragraph 10(j).

 

“Remediation Fund” is defined in Paragraph 10(j).

 

“Renewal Date” is defined in Paragraph 5.

 

“Renewal Term” is defined in Paragraph 5.

 

“Rent” means, collectively, Basic Rent and Additional Rent.

 

“Replacement Guarantor” means the Guarantor under any Replacement Guaranty.

 

“Replacement Guaranty” is defined in Paragraph 21(k).

 

“Requesting Party” is defined in Paragraph 25.

 

“Required Letters of Credit” means, collectively, each Letter of Credit Tenant
is required to obtain and maintain pursuant to Paragraph 10(j), Paragraph 12(a),
and Paragraph 35(e) of this Lease.

 

“Required Remediation” is defined in Paragraph 10(j).

 

“Requisition” means a temporary requisition or confiscation of the use or
occupancy of all or a portion of the Leased Premises by any governmental
authority, civil or military, whether pursuant to an agreement with such
governmental authority in settlement of or under threat of any such requisition
or confiscation.

 

“Review Criteria” is defined in Paragraph 21(b).

 

“S&P” means Standard and Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc.

 

“Security Deposit” is defined in Paragraph 35(a).

 

“Senior Lender” means Harris Bank NA.

 

“Senior Loan Documents” means that certain Credit Agreement, Security Agreement,
and related documents, as amended, restated or modified, dated February 28, 2003
executed in connection with the extension of credit by the Senior Lender to the
Tenant and Guarantor.

 

“Set-Off is defined in Paragraph 8(a).

 

9

--------------------------------------------------------------------------------


 

“Site Assessment” is defined in Paragraph 10(c).

 

“Site Reviewers” is defined in Paragraph 10(c).

 

“State” means the State of Texas.

 

“Specially Designated National or Blocked Person” is defined in Paragraph 34(n).

 

“Subordinated Lender” means American Capital Financial Services, Inc.

 

“Subordinated Loan Documents” means that certain Note and Equity Purchase
Agreement and other related documents dated February 28, 2003 executed in
connection with the extension of credit by the Subordinated Lender to Tenant and
Guarantor.

 

“Subsidiary(ies)” means, as to any Person, any corporation, partnership, limited
liability company, association, or other business entity of which such Person
directly or indirectly owns more than 50% of the capital stock or other equity
interests.

 

“Surviving Obligations” means any obligations of Tenant under this Lease, actual
or contingent, which arise on or prior to the expiration or prior termination of
this Lease or which survive such expiration or termination by their own terms.

 

“Tenant” is defined in the introductory Paragraph.

 

“Tenant Certificate” means the Tenant Certificate executed and delivered by
Tenant to Landlord in connection with this Lease.

 

“Term” is defined in Paragraph 5(a).

 

“Termination Amount” means the sum of the Fair Market Value of the Leased
Premises and any applicable Prepayment Premium, minus the amount of any Net
Award received by Landlord.

 

“Termination Date” is defined in Paragraph 18(c).

 

“Termination Event” means a Casualty or Condemnation described in
Paragraph 18(a) or Paragraph 18(b).

 

“Termination Notice” is defined in Paragraph 18(a).

 

“Third Party Purchaser” is defined in Paragraph 21(i).

 

“Warranties” is defined in Paragraph 3(d).

 

“Visador” means Visador Holding Corporation, a Delaware corporation.

 

“Work” is defined in Paragraph 13(b).

 

10

--------------------------------------------------------------------------------


 

3.                                       Title and Condition.

 

(a)                                  The Leased Premises are demised and let
subject to (i) any Mortgage and Assignment in effect from time to time, (ii) the
rights of any Persons in possession of the Leased Premises as of the date
hereof, (iii) the state of title of the Leased Premises as of the date hereof,
including any Permitted Encumbrances, (iv) any state of facts which an accurate
survey or physical inspection of the Leased Premises might show, (v) all Legal
Requirements, including any existing violation of any thereof, and (vi) the
condition of the Leased Premises as of the date hereof, without representation
or warranty by Landlord.

 

(b)                                 Tenant acknowledges that the Leased Premises
are in good condition and repair at the inception of this Lease.  LANDLORD
LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE LEASED PREMISES AS IS
WHERE IS AND WITH ALL FAULTS.  TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING
AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE,
NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES, INCLUDING ANY
WARRANTY OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE, (ii)THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, (iii) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT, (iv) LANDLORD’S
TITLE THERETO, (v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION,
(viii)USE, (ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY, (xii) DESCRIPTION,
(xiii) DURABILITY (xiv) OPERATION, (xv) THE EXISTENCE OR PRESENCE OF ANY
HAZARDOUS SUBSTANCE, OR (xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LEGAL
REQUIREMENT; AND ALL RISKS RELATED TO ANY OF THE FOREGOING ARE TO BE BORNE BY
TENANT.  TENANT ACKNOWLEDGES THAT THE LEASED PREMISES ARE OF ITS SELECTION AND
TO ITS SPECIFICATIONS AND THAT THE LEASED PREMISES HAVE BEEN INSPECTED BY TENANT
AND ARE SATISFACTORY TO IT.  IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF
THE LEASED PREMISES OF ANY NATURE, WHETHER LATENT OR PATENT, LANDLORD SHALL NOT
HAVE ANY RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL
OR CONSEQUENTIAL DAMAGES (INCLUDING STRICT LIABILITY IN TORT).  THE PROVISIONS
OF THIS PARAGRAPH 3(b) HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE
EXCLUSION AND NEGATION OF ANY WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH
RESPECT TO THE CONDITION OF THE LEASED PREMISES.

 

(c)                                  Tenant acknowledges that Tenant has
examined the title to the Leased Premises prior to the execution and delivery of
this Lease and has found the same to be satisfactory for the purposes
contemplated hereby.  Tenant represents and warrants to Landlord that
(i) Landlord has good and marketable fee simple title to the Real Property, free
and clear of all liens and encumbrances other than the Permitted Encumbrances,
(ii) Tenant has only the leasehold right of possession and use of the Leased
Premises, as provided herein, (iii) the Leased Premises conform to all Legal
Requirements and all Insurance Requirements, (iv) all easements necessary or
appropriate for the use or operation of the Leased Premises have been obtained
and maintained,

 

11

--------------------------------------------------------------------------------


 

(v) neither Tenant or any agent, officer, employee, principal or affiliate of
Tenant has granted or knowingly suffered to exist any unrecorded deeds,
mortgages, land contracts, options to purchase, agreements or other instruments
adversely affecting title to the Leased Premises or any lien, encumbrance,
transfer of interest, constructive trust, or other equity in the Leased
Premises, (vi) all real property taxes due and payable with respect to the Real
Property and the Leased Premises have been paid in full, (vii) Tenant has
received no notice of any Casualty, Condemnation or pending or threatened
special assessments affecting the Leased Premises, (viii) Tenant has received no
complaint with respect to, or notice of, any litigation filed against Tenant,
the Real Property or the Leased Premises that would adversely affect the current
use or operation of the Leased Premises or the ability of Tenant to perform its
obligations under this Lease, (ix) all contractors and subcontractors who have
performed work on or supplied materials to the Leased Premises have been fully
paid, and all materials and supplies have been fully paid for, (x) all permits,
licenses, approvals and third-party consents necessary for the use and operation
of the Leased Premises have been obtained and remain in full force and effect
and no violations or defaults exist thereunder, (xi) the Improvements have been
fully completed in all material respects in a workmanlike manner of first class
quality, (xii) all Equipment necessary for the use or operation of the Leased
Premises has been installed and is presently fully operative in all material
respects, and (xiii) other than this Lease, there are no other leases in effect
with respect to the Leased Premises.  The foregoing representations and
warranties shall survive the date on which this Lease is fully executed.

 

(d)                                 Landlord hereby assigns to Tenant, without
recourse or warranty whatsoever, in conjunction with Landlord, the right to
enforce all assignable warranties, guaranties, indemnities, causes of action and
similar rights (collectively “Warranties”) which Landlord may have against any
manufacturer, seller, engineer, contractor or builder in respect of the Leased
Premises.  Such assignment shall remain in effect until the expiration or
earlier termination of this Lease (unless Tenant or its Affiliate or designee
acquires the Leased Premises, in which instance such assignment shall become
permanent and irrevocable with respect to the Leased Premises), whereupon such
assignment shall cease and all of the Warranties shall automatically revert to
Landlord.  In confirmation of such reversion Tenant shall execute and deliver
promptly any certificate or other document reasonably required by Landlord. 
Landlord shall also retain the right to enforce any Warranties upon the
occurrence of an Event of Default.  Tenant shall use commercially reasonable
efforts to enforce the Warranties in accordance with their respective terms.

 

4.                                       Use of Leased Premises; Quiet
Enjoyment.

 

(a)                                  Tenant may occupy and use the Leased
Premises for storage, manufacture and/or general office use associated with the
manufacture, sale and distribution of stair products and systems, architectural
columns and other building components and products, as well as uses ancillary
thereto (the “Permitted Use”), and for no other purpose without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that at the time of a permitted assignment of
this Lease in accordance with the terms of Paragraph 21 below, Tenant’s assignee
shall propose the use that such assignee intends to use and occupy the Leased
Premises for, and if such proposed use is not consistent with the Permitted Use,
Landlord, in Landlord’s sole discretion, shall have the right to approve or
disapprove such proposed use.  Notwithstanding the foregoing, any assignee’s use
and

 

12

--------------------------------------------------------------------------------


 

occupancy of the Leased Premises must not diminish the market value or impair
the usefulness of the Leased Premises, as determined in Landlord’s reasonable
discretion, and the proposed use and occupancy of any assignee must comply with
this Lease in all other respects.  Tenant shall be responsible for obtaining and
maintaining all permits, licenses, certificates of occupancy, or any other items
required by Law or any Legal Requirement with respect to Tenant’s permitted use
and occupancy of the Leased Premises.  Tenant shall not use or occupy or permit
the Leased Premises to be used or occupied, nor do or permit anything to be done
in or on the Leased Premises, in a manner which would or might (i) violate any
Legal Requirement or Permitted Encumbrance, (ii) make void or voidable or cause
any insurer to cancel any insurance required by this Lease, or make it difficult
or impossible to obtain any such insurance at commercially reasonable rates,
(iii) make void or voidable, cancel or cause to be cancelled or release any of
the Warranties, (iv) cause structural injury to any of the Improvements or
(v) constitute a public or private nuisance or waste.  If during the Term
Tenant’s use or occupancy of the Leased Premises are no longer permitted by Law
or any Legal Requirement, Tenant shall not have the right to terminate this
Lease.

 

(b)                                 Subject to the provisions hereof, so long as
no Event of Default has occurred and is continuing, Tenant shall quietly hold,
occupy and enjoy the Leased Premises throughout the Term, without any hindrance,
ejection or molestation by Landlord with respect to matters that arise after the
date hereof, provided that Landlord or its agents may enter upon and examine the
Leased Premises during normal business hours upon at least two (2) days advance
notice to Tenant (except in the case of any emergency, in which event no notice
shall be required) for the purpose of inspecting the Leased Premises, verifying
compliance or non-compliance by Tenant with its obligations hereunder and the
existence or non-existence of an Event of Default or event which with the
passage of time and/or notice would constitute an Event of Default, showing the
Leased Premises to prospective Lenders and purchasers, making any repairs and
taking such other action with respect to the Leased Premises as is permitted by
any provision hereof.  Landlord shall use commercially reasonable efforts to
avoid interruption to Tenant’s business operations during any such entry, except
to the extent such entry occurs during the continuation of an Event of Default,
and Landlord shall indemnify Tenant and hold Tenant harmless from and against
any and all claims, loses, damages, costs or expenses incurred by Tenant as a
result of such entry.  Tenant shall permit inspection of the Leased Premises by
any federal, state, county or municipal officer or representative to determine
if the Leased Premises or any portion thereof comply with any Law or Legal
Requirement.

 

5.                                       Term.

 

(a)                                  Subject to the provisions hereof, Tenant
shall have and hold the Leased Premises for an initial term (as extended or
renewed in accordance with the provisions hereof, the “Term”) commencing on the
date hereof (the “Commencement Date”) and ending on the last day of the two
hundred fortieth (240th) full calendar month next following the date hereof (the
“Expiration Date”).  If all Rent and all other sums due hereunder shall not have
been fully paid by the end of the Term, and provided that no bona fide disputes
exist between Landlord and Tenant with respect to the amount of Rent or other
sums due, Landlord may, at its option, extend the Term until all said sums shall
have been fully paid.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Provided that if, on or prior to the
Expiration Date or any other Renewal Date (as hereinafter defined) this Lease
shall not have been terminated pursuant to any provision hereof, then on the
Expiration Date and on the tenth (10th) anniversary of the Expiration Date (each
such date, a “Renewal Date”), the Term shall be deemed to have been
automatically extended for an additional period often (10) years (each of the
extension periods, a “Renewal Term”), unless Tenant shall notify Landlord in
writing in recordable form at least eighteen (18) months prior to the next
Renewal Date that Tenant is terminating this Lease as of the next Renewal Date. 
Any such extension of the Term shall be subject to all of the provisions of this
Lease (except that Tenant shall not have the right to any additional Renewal
Terms).

 

(c)                                  If Tenant exercises its option pursuant to
Paragraph 5(b) not to have the Term automatically extended, or if an Event of
Default occurs and is continuing, then Landlord shall have the right during the
remainder of the Term then in effect and, in any event, Landlord shall have the
right during the last year of the Term, to (i) advertise the availability of the
Leased Premises for sale or reletting and to erect upon the Leased Premises
signs indicating such availability and (ii) show the Leased Premises to
prospective purchasers or tenants or their agents at such reasonable times as
Landlord may select.

 

6.                                       Basic Rent.

 

Tenant shall pay to Landlord for the Leased Premises during the Term, annual
rent in the amounts (“Basic Rent”) and on the dates (each, a “Basic Rent Payment
Date”) provided for in Exhibit “D”.  Each payment of Basic Rent shall be made to
Landlord (or one or more other Persons as Landlord may designate) in Federal
Funds on each Basic Rent Payment Date, without offset, abatement or deduction,
pursuant to wire transfer instructions delivered to Tenant from time to time.

 

7.                                       Additional Rent.

 

(a)                                  Tenant shall pay and discharge, as
additional rent (collectively, “Additional Rent”):

 

(i)                                     except as otherwise specifically
provided herein, all Costs of Tenant, Landlord (including Costs of Landlord’s
counsel and Landlord’s reasonable internal Costs) and any other Persons
specifically referenced herein which are incurred in connection or associated
with (A) the ownership, use, non-use, occupancy, monitoring, possession,
operation, condition, design, construction, maintenance, alteration, repair or
restoration of the Leased Premises, including, without limitation, all Costs
associated with the resolution, in a manner reasonably satisfactory to Landlord,
of the “apparent deed gap” issue noted on those certain surveys dated March 29,
2007, prepared by Mathews & Henegar, Inc.  impacting the 1000 Industrial Road,
Marion, Virginia property and the 1500 Industrial Road, Marion, Virginia
property, (B) the performance of any of Tenant’s obligations under this Lease,
(C) any sale or other transfer of the Leased Premises to Tenant under this
Lease, including costs and expenses incurred in connection with the payment of a
Prepayment Premium, (D) any Condemnation proceedings, (E) the adjustment,
settlement or compromise of any insurance claims involving or arising from the
Leased Premises, (F) the prosecution, defense or settlement of any litigation
involving or arising from the Leased Premises, this Lease, or the sale of the
Leased Premises to Landlord (except to

 

14

--------------------------------------------------------------------------------


 

the extent such litigation is the result of the actions or omissions of
Landlord), (G) the exercise or enforcement by Landlord of any of its rights
under this Lease, (H) any amendment or supplement to or modification or
termination of this Lease requested by Tenant or necessitated by any action of
Tenant, including without limitation, any default by Tenant in the performance
of any of its obligations under this Lease, (I) the preparation, negotiation and
execution of this Lease, any act undertaken by Landlord (or its counsel) at the
request of Tenant, any act of Landlord performed on behalf of Tenant, or the
review and monitoring of compliance by Tenant with the terms of this Lease,
including compliance with applicable Law, (J) Tenant’s failure to act promptly
in an emergency situation, (K) associated with the wire transfers of Rent
payments, and (L) all other items specifically required to be paid by Tenant
under this Lease;

 

(ii)                                  If all or any portion of any installment
of Basic Rent is due and not paid by the applicable Basic Rent Payment Date, an
amount (the “Late Charge”) equal to five percent (5%) of the amount of such
unpaid installment or portion thereof to reimburse Landlord for its cost and
inconvenience incurred as a result of Tenant’s delinquency;

 

(iii)                               a sum equal to any additional sums
(including any late charge in excess of the amount payable under
clause (ii) above for that portion of the Basic Rent paid to the Lender as
scheduled installments of principal and interest, default penalties, interest in
excess of amounts payable under clause (iv) below for that portion of the Basic
Rent paid to the Lender as scheduled installments of principal and interest, and
fees of Lender’s counsel) which are payable by Landlord to any Lender under any
Note by reason of Tenant’s late payment or non-payment of Basic Rent or by
reason of an Event of Default; and

 

(iv)                              interest at the rate (the “Default Rate”) of
five percent (5%) over the Prime Rate per annum on the following sums until paid
in full:  (A) all overdue installments of Basic Rent from the respective due
dates thereof, (B) all overdue amounts of Additional Rent relating to
obligations which Landlord shall have paid on behalf of Tenant, from the date of
payment thereof by Landlord, and (C) all other overdue amounts of Additional
Rent, from the date when any such amount becomes overdue.

 

(b)                                 Tenant shall pay and discharge (i) any
Additional Rent referred to in Paragraph 7(a)(i) when the same shall become due;
provided that amounts which are billed to Landlord or any third party, but not
to Tenant, shall be paid within five (5) Business Days after Landlord’s demand
for payment thereof, and (ii) any other Additional Rent, within five
(5) Business Days after Landlord’s demand for payment thereof.

 

(c)                                  In no event shall amounts payable under
Paragraph 7(a)(ii), (iii) and (iv) or elsewhere in this Lease exceed the maximum
amount permitted by applicable Law.

 

8.                                       Net Lease:  Non-Terminability.

 

(a)                                  This is a net lease and all Monetary
Obligations shall be paid without notice or demand and without set-off,
counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense (collectively, a “Set-Off”).

 

(b)                                 This Lease and the rights of Landlord and
the obligations of Tenant hereunder shall not be affected by any event or for
any reason or cause whatsoever foreseen or unforeseen.

 

15

--------------------------------------------------------------------------------


 

(c)                                  The obligations of Tenant hereunder shall
be separate and independent covenants and agreements, all Monetary Obligations
shall continue to be payable in all events (or, in lieu thereof, Tenant shall
pay amounts equal thereto), and the obligations of Tenant hereunder shall
continue unaffected unless the requirement to pay or perform the same shall have
been terminated pursuant to an express provision of this Lease.  The obligation
to pay Rent or amounts equal thereto shall not be affected by any collection of
rents by any governmental body pursuant to a tax lien or otherwise.  All Rent
payable by Tenant hereunder shall constitute “rent” for all purposes (including
Section 502(b)(6) of the Federal Bankruptcy Code).

 

(d)                                 Except as otherwise expressly provided
herein, Tenant shall have no right and hereby waives all rights which it may
have under any Law to (i) quit, terminate or surrender this Lease or the Leased
Premises, or (ii) any Set-Off of any Monetary Obligations.

 

9.                                       Payment of Impositions.

 

(a)                                  Tenant shall pay and discharge when due: 
all taxes (including real and personal property, franchise, sales, use, gross
receipts and rent taxes; all charges for any easement or agreement maintained
for the benefit of the Leased Premises; all assessments and levies; all fines,
penalties and other costs in connection with noncompliance with any applicable
Law (except to the extent that such noncompliance is caused by the actions or
inaction of Landlord); all permit, inspection and license fees; all rents and
charges for water, sewer, utility and communication services relating to the
Leased Premises; all other public charges, imposed upon or assessed against
(i) Tenant, (ii) Tenant’s interest in the Leased Premises, (iii) the Leased
Premises, (iv) Landlord as a result of or arising in respect of the acquisition,
ownership, occupancy, leasing, use, possession or sale of the Leased Premises,
any activity conducted on the Leased Premises, or the Rent, or (v) any Lender by
reason of any Note, Mortgage, Assignment or other document evidencing or
securing a Loan and which (as to this clause (v)) Landlord has agreed to pay
(collectively, the “Impositions”); provided that nothing herein shall obligate
Tenant to pay (A) income, excess profits or other taxes of Landlord (or Lender)
which are determined on the basis of Landlord’s (or Lender’s) net income or net
worth (unless such taxes are in lieu of or a substitute for any other tax,
assessment or other charge upon or with respect to the Leased Premises which, if
it were in effect, would be payable by Tenant under the provisions hereof or by
the terms of such tax, assessment or other charge), (B) any estate, inheritance,
succession, gift or similar tax imposed on Landlord or (C) any capital gains tax
imposed on Landlord in connection with the sale of the Leased Premises to any
Person.  In the event that any ad valorem or other future real property tax
(“Future Tax”) is decreed or characterized by Law as an income tax and Tenant is
thereby prohibited by any applicable Law from paying such Future Tax pursuant to
this Paragraph 9(a), Landlord and Tenant agree that Basic Rent shall be adjusted
by such amount as shall be necessary to yield to Landlord the same net amount as
Landlord would have received but for the implementation of such Future Tax. 
Landlord shall have the right to require Tenant to pay, together with scheduled
installments of Basic Rent, the amount of the gross receipts or rent tax, if
any, payable with respect to the amount of such installment of Basic Rent.  If
any Imposition may be paid in installments without interest or penalty, Tenant
shall have the option to pay such Imposition in installments.  Tenant shall
prepare and file all tax reports required by governmental authorities which
relate to the Impositions.  Tenant shall deliver to Landlord (1) copies of all
settlements and notices pertaining to the Impositions which may be issued by any
governmental authority within ten (10) days after Tenant’s receipt thereof,

 

16

--------------------------------------------------------------------------------


 

(2) receipts for payment of all taxes required to be paid by Tenant hereunder
within thirty (30) days after the due date thereof and (3) receipts for payment
of all other Impositions within ten (10) days after Landlord’s request therefor.

 

(b)                                 During the continuance of an Event of
Default, Tenant shall pay to Landlord such amounts (each an “Escrow Payment”)
monthly or as required by such Lender (but not more often than monthly) so that
there shall be in an escrow account an amount sufficient to pay the Escrow
Charges (as hereinafter defined) as they become due.  As used herein, “Escrow
Charges” means real estate taxes and assessments on or with respect to the
Leased Premises or payments in lieu thereof and premiums on any insurance
required by this Lease and any reserves for capital improvements, deferred
maintenance, repair and/or tenant improvements required by any Lender.  Landlord
shall determine the amount of the Escrow Charges (it being agreed that if
required by a Lender, such amount shall equal any corresponding escrow
installments required to be paid by Landlord) and the amount of each Escrow
Payment.  The Escrow Payments may be commingled with other funds of Landlord or
other Persons and no interest thereon shall be due or payable to Tenant. 
Landlord shall apply the Escrow Payments to the payment of the Escrow Charges in
such order or priority as Landlord shall determine or as required by Law.  If at
any time the Escrow Payments theretofore paid to Landlord shall be insufficient
for the payment of the Escrow Charges, Tenant, within ten (10) days after
Landlord’s demand therefor, shall pay the amount of the deficiency to Landlord. 
Within ten (10) days following Tenant’s cure of the first or second Event of
Default giving rise Tenant’s obligation to make Escrow Payments pursuant to this
Paragraph 9(b), all Escrow Payments that have not been applied to satisfy Escrow
Charges shall be refunded to Tenant; provided that (x) if the first and second
Event of Default occur within one (1) year of each other, or (y) upon the
occurrence and cure of any Event of Default subsequent to the second Event of
Default, then Tenant shall no longer be entitled to a refund of any Escrow
Payments until the expiration of the Term.

 

(c)                                  Tenant agrees to notify Landlord
immediately of any changes to the amounts, schedules, instructions for payment
of any Impositions and premiums on any insurance held under this Lease of which
Tenant has obtained knowledge and authorizes Landlord or Lender to obtain the
bills for Impositions or Escrow Charges directly from the appropriate authority
or entity.

 

10.                                 Compliance with Laws and Easement
Agreements; Environmental Matters.

 

(a)                                  Tenant shall, at its expense, comply with
and conform to, and cause the Leased Premises and any other Person occupying any
part of the Leased Premises to comply with and conform to, all Insurance
Requirements and all Legal Requirements (including all applicable Environmental
Laws).  Tenant shall not at any time (i) cause, permit or suffer to occur any
Environmental Violation or any environmental lien whether due to the acts of
Tenant or any other party or (ii) permit any sublessee, assignee or other Person
occupying the Leased Premises under or through Tenant to cause, permit or suffer
to occur any Environmental Violation and, at the request of Landlord or Lender,
Tenant shall promptly remediate or undertake any other appropriate response
action to correct any existing Environmental Violation, however immaterial, or
(iii) without the prior written consent of Landlord and Lender, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Real Property, regardless of
the depth thereof or the method of mining or

 

17

--------------------------------------------------------------------------------


 

extraction thereof.  Any and all reports prepared for or by Landlord with
respect to the Leased Premises shall be for the sole benefit of Landlord and
Lender and no other Person shall have the right to rely on any such reports.

 

(b)                                 Tenant, at its sole cost and expense, will
at all times promptly and faithfully abide by, discharge and perform all of the
covenants, conditions and agreements contained in any Easement Agreement
existing as of the date hereof on the part of Landlord or the occupier to be
kept and performed thereunder.  Tenant will not alter, modify, amend or
terminate any Easement Agreement, give any consent or approval thereunder, or
enter into any new Easement Agreement without, in each case, prior written
consent of Landlord.

 

(c)                                  Upon at least three (3) Business Days
advance written notice from Landlord, Tenant shall permit such persons as
Landlord may designate (“Site Reviewers”) to visit the Leased Premises during
normal business hours and in a manner which does not unreasonably interfere with
Tenant’s operations and perform, as agents of Tenant, environmental site
investigations and assessments (“Site Assessments”) on the Leased Premises in
any of the following circumstances:  (i) in connection with any sale, financing
or refinancing of the Leased Premises, (ii) within the six month period prior to
the expiration of the Term, (iii) if required by Lender or the terms of any
credit facility to which Landlord is bound, (iv) if an Event of Default has
occurred and has continued for a period of thirty (30) days or more, (v) if
required under any applicable Law, or (vi) at any other time that Landlord or
Lender receives notice that an Environmental Violation or any condition that
could reasonably be expected to result in any Environmental Violation exists. 
Such Site Assessments may include both above and below the ground testing for
Environmental Violations and such other tests as may be necessary, in the
opinion of the Site Reviewers, to conduct the Site Assessments.  Tenant shall
supply to the Site Reviewers such historical and operational information
regarding the Leased Premises as may be reasonably requested by the Site
Reviewers to facilitate the Site Assessments, and shall make available for
meetings with the Site Reviewers appropriate personnel having knowledge of such
matters.  Tenant shall pay the cost of performing all Site Assessments performed
pursuant to the foregoing clauses (iv), (v) and (vi) and all Site Assessments
that reveal that an Environmental Violation exists (other than as a result of
the acts or omissions of Landlord).  Landlord shall pay the cost of performing
all other Site Assessments.

 

(d)                                 If an Environmental Violation occurs or is
found to exist and as a result of the act of any Persons not affiliated with
Landlord or Landlord’s Lender, and, in Landlord’s reasonable judgment, the cost
of remediation of, or other response action with respect to, the same is likely
to exceed $50,000, Tenant shall provide to Landlord, within ten (10) days after
Landlord’s request therefor, adequate financial assurances that Tenant will
effect such remediation in accordance with applicable Environmental Laws.  Such
financial assurances shall be a bond or letter of credit satisfactory to
Landlord in form and substance and in an amount equal to or greater than
Landlord’s reasonable estimate, based upon a Site Assessment performed pursuant
to Paragraph 10(c), of the anticipated cost of such remedial action.  Tenant
shall comply with all reasonable requests of Landlord with respect to an
Environmental Violation, including without limitation (i) a request to
effectuate a remediation of any Environmental Violation, (ii) a request for
Tenant to comply with any Environmental Laws or to comply with any directive
from a governmental authority, or (iii) a reasonable request to take any action
necessary to protect human health and the environment.

 

18

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding any other provision of this
Lease, if an Environmental Violation occurs or is found to exist and the Term
would otherwise terminate or expire, then, at the option of Landlord, the Term
shall be automatically extended beyond the date of termination or expiration and
this Lease shall remain in full force and effect beyond such date until the
earlier to occur of (i) the completion of all remedial action in accordance with
applicable Environmental Laws or (ii) the date specified in a written notice
from Landlord to Tenant terminating this Lease.

 

(f)                                    If Tenant fails to comply with any
requirement of any Environmental Law in connection with any Environmental
Violation which occurs or is found to exist, Landlord shall have the right (but
no obligation) to take any and all actions as Landlord shall deem necessary or
advisable in order to cure such Environmental Violation.

 

(g)                                 Tenant shall notify Landlord immediately
after becoming aware of any Environmental Violation (or alleged Environmental
Violation) or noncompliance with any of the covenants contained in this
Paragraph 10 and shall forward to Landlord immediately upon receipt thereof
copies of all orders, reports, notices, permits, applications or other
communications relating to any such violation or noncompliance.

 

(h)                                 All future leases, subleases or concession
agreements relating to the Leased Premises entered into by Tenant shall contain
covenants of the other party thereto which are identical to the covenants
contained in Paragraph 10(a).

 

(i)                                     Tenant shall, from time to time, upon
Landlord’s reasonable request, provide Landlord with an officer’s certificate
from Tenant satisfactory to Landlord certifying that the Property complies with
all Legal Requirements or is exempt from compliance with such Legal
Requirements.

 

(j)                                     On the Commencement Date, Tenant shall
deliver to Escrow Agent cash in the amount of $62,500 (the “Remediation
Amount”).  Subject to the terms of the Escrow Agreement, Escrow Agent shall hold
the Remediation Amount in a fund (the “Remediation Fund”) and disburse amounts
from the Remediation Fund to fund the cost of the environmental remediation to
the Leased Premises set forth on Schedule 10(j) hereto (the “Required
Remediation”) in accordance with the disbursement procedure for the Restoration
Fund set forth in Paragraph 19(a).  Tenant shall promptly commence the Required
Remediation in compliance with the requirements of the Virginia Department of
Environmental Quality and all other applicable Legal Requirements and shall
proceed diligently to complete such remediation as soon as reasonably
practicable.  If any sum remains in the Remediation Fund after completion of the
repairs listed on Schedule 10(j), Escrow Agent shall disburse such sum to
Tenant.  Notwithstanding the foregoing, no later than April 9, 2007, Tenant
agrees and covenants to deliver to Escrow Agent a Letter of Credit to replace
any amounts held by the Escrow Agent in the Remediation Fund.  Such Letter of
Credit (i) shall be in the Remediation Amount or if any amounts have been
disbursed from the Remediation Fund in accordance with the Escrow Agreement,
then in such lesser amount, (ii) shall be held by Escrow Agent pursuant to the
Escrow Agreement until Tenant has complied with all conditions related to
release of the Remediation Amount from the Remediation Fund, (iii) shall be
drawn on by Escrow Agreement to fund disbursements in accordance with the
disbursement procedure for the Restoration Fund

 

19

--------------------------------------------------------------------------------


 

set forth in Paragraph 19(a) and the Escrow Agreement and (iv) shall contain
instructions to the financial institution issuing the Letter of Credit to
disburse the funds held pursuant to the Letter of Credit in accordance with the
terms and conditions in this Paragraph 10(j).

 

(k)                                  Tenant shall obtain and provide a copy to
Landlord of a valid, final certificate of occupancy by May 1, 2007 for the
outbuilding on the 1000 Industrial Road property that contains the predryer
constructed in 2001 and used in connection with Tenant’s business at the Leased
Premises.

 

11.                                 Liens; Recording.

 

(a)                                  Tenant shall not, directly or indirectly,
create or permit to be created or to remain and shall promptly discharge or
remove any lien, levy or encumbrance on the Leased Premises or on any Rent or
any other sums payable by Tenant under this Lease, other than any Mortgage or
Assignment, the Permitted Encumbrances and any mortgage, lien, encumbrance or
other charge created by or resulting solely from any act or omission of
Landlord.  NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY
LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT OR TO ANYONE
HOLDING OR OCCUPYING ANY OF THE LEASED PREMISES THROUGH OR UNDER TENANT, AND
THAT NO MECHANICS’ OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO THE LEASED
PREMISES.  LANDLORD MAY AT ANY TIME POST ANY NOTICES ON THE LEASED PREMISES
REGARDING SUCH NON- LIABILITY OF LANDLORD.

 

(b)                                 Tenant and Landlord shall execute, deliver
and record, file or register (collectively, “record”) all such instruments as
may be required or permitted by any present or future Law in order to evidence
the respective interests of Landlord and Tenant in the Leased Premises, and
shall cause a memorandum of this Lease (or, if such a memorandum cannot be
recorded, this Lease), and any supplement hereto or thereto, to be recorded in
such manner and in such places as may be required or permitted by any present or
future Law in order to protect the validity and priority of this Lease.

 

12.                                 Maintenance and Repair.

 

(a)                                  On the Commencement Date, Tenant shall
deliver to Escrow Agent cash in the amount of $260,875 (the “Immediate Repair
Amount”).  Subject to the terms of the Escrow Agreement, Escrow Agent shall hold
the Immediate Repair Amount in a fund (the “Immediate Repair Fund”) and disburse
amounts from the Immediate Repair Fund to fund the cost of the repairs to the
Leased Premises set forth on Schedule 12(a) hereto in accordance with the
disbursement procedure for the Restoration Fund set forth in Paragraph 19(a). 
Tenant shall complete the repairs listed on Schedule 12(a) no later than
December 31, 2007.  If any sum remains in the Immediate Repair Fund after
completion of the repairs listed on Schedule 12(a), Escrow Agent shall disburse
such sum to Tenant.  Notwithstanding the foregoing, no later than April 9, 2007,
Tenant agrees and covenants to deliver to Escrow Agent a Letter of Credit to
replace any amounts held by the Escrow Agent in the Immediate Repair Fund.  Such
Letter of Credit (i) shall be in the Immediate Repair Amount or if any amounts
have been disbursed from

 

20

--------------------------------------------------------------------------------


 

the Immediate Repair Fund in accordance with the Escrow Agreement, then in such
lesser amount, (ii) shall be held by Escrow Agent pursuant to the Escrow
Agreement until Tenant has complied with all conditions related to release of
the Immediate Repair Amount from the Immediate Repair Fund, (iii) shall be drawn
on by Escrow Agent to fund disbursements in accordance with the disbursement
procedure for the Restoration Fund set forth in Paragraph 19(a) and (iv) shall
contain instructions to the financial institution issuing the Letter of Credit
to disburse the funds held pursuant to the Letter of Credit in accordance with
the terms and conditions in this Paragraph 12(a).

 

(b)                                 Tenant shall at all times maintain the
Leased Premises in as good repair and appearance as they are on the date hereof
and fit to be used for their intended use in accordance with the better of the
practices generally recognized as then acceptable by other companies in its
industry or observed by Tenant with respect to the other real properties owned
or operated by it, and, in the case of the Equipment, in as good mechanical
condition as it was on the later of the date hereof or the date of its
installation, except for ordinary wear and tear.  Tenant shall take every other
action necessary or appropriate for the preservation and safety of the Leased
Premises.  Tenant shall promptly make all Alterations of every kind and nature,
whether foreseen or unforeseen, which may be required to comply with the
foregoing requirements of this Paragraph 12(a) or to comply with any Legal
Requirement.  Except as otherwise provided herein, Landlord shall not be
required to make any Alteration, whether foreseen or unforeseen, or to maintain
the Leased Premises in any way, and Tenant hereby expressly waives any right
which may be provided for in any Law now or hereafter in effect to make
Alterations at the expense of Landlord or to require Landlord to make
Alterations.  Any Alteration made by Tenant pursuant to this Paragraph 12 shall
be made in conformity with the provisions of Paragraph 13.  Tenant hereby agrees
and covenants not to commit or permit the Leased Premises to suffer waste, and
shall take all precautions necessary to prevent waste from occurring at the
Leased Premises.  Notwithstanding the foregoing, (i) if Landlord determines in
its sole discretion that the roof, HVAC and/or boiler needs to be replaced in
the last two (2) years of the end of the Term and Landlord elects to require
Tenant to make such replacement; or (ii) if Landlord determines that the parking
lot needs to be repaved and re-striped in the last two (2) years of the end of
the Term, either due to normal wear and tear as determined by a third-party
independent engineer or consultant, or due to Tenant’s failure to maintain the
parking lot as required by this Lease, and Landlord elects to require Tenant to
repave the parking lot, the cost of such repaying and re- striping will be borne
by Tenant; provided that if Tenant elects to terminate this Lease at end of the
initial Term, the cost of such replacement or repaying and re-striping, as the
case may be, will be apportioned between Landlord and Tenant with Tenant’s share
equal to the cost of such replacement or repairing and re-striping, as the case
may be, multiplied by a fraction, the numerator of which shall be the remainder
of the Term from the time Landlord determines the roof, HVAC and/or boiler needs
replacement or the parking lot needs repaying and re-striping, and the
denominator of which shall be the anticipated useful life of such roof, HVAC,
boiler or parking lot as replaced or repaved and re-striped, as the case may be.

 

(c)                                  If any Improvement, now or hereafter
constructed, shall (i) encroach upon any setback or any property, street or
right-of-way adjoining the Leased Premises, (ii) violate any zoning
restrictions, including without limitation height or set-back restrictions, or
the provisions of any restrictive covenant affecting the Leased Premises,
(iii) hinder or obstruct any easement or right-of-way to which the Leased
Premises is subject or (iv) impair the rights of others in, to or

 

21

--------------------------------------------------------------------------------


 

under any of the foregoing, Tenant shall, promptly after receiving notice or
otherwise acquiring knowledge thereof, either (A) obtain from all necessary
parties waivers or settlements of all claims, liabilities and damages resulting
from each such encroachment, violation, hindrance, obstruction or impairment,
whether the same shall affect Landlord, Tenant or both, or (B) take such action
as shall be necessary to remove all such encroachments, hindrances or
obstructions and to end all such violations or impairments, including, if
necessary, making Alterations.

 

13.                                 Alterations and Improvements.

 

(a)                                  Tenant shall not make (i) any
non-structural Alterations to the Leased Premises that cost more than $580,000
in the aggregate over the Term or (ii) any structural Alterations to the Leased
Premises, without having first obtained the prior written consent of Landlord
and Lender, such consent not to be unreasonably withheld, conditioned or
delayed.  For any Alteration that requires Landlord’s and Lender’s consent,
Landlord and Lender shall have fifteen (15) days following receipt from Tenant
of the information related to the Alteration to either approve or disapprove the
Alteration or request additional information on which to base their decision. 
If, during the initial fifteen (15) day review period, Landlord or Lender
requests additional information concerning the Alteration, Tenant shall provide
such additional information as soon as reasonably practicable, and Landlord and
Lender shall approve or disapprove the Alteration no later than the fifteenth
(15’) day following receipt of the requested additional information.  Landlord
and Lender shall be deemed to have acted reasonably in withholding consent if
Tenant fails to deliver any such additional information.  If a response is not
received by Tenant from Landlord by the expiration of such initial fifteen
(15) day period or such subsequent fifteen (15) day period, as applicable, such
Alteration shall be deemed approved.  Tenant shall not construct upon the Real
Property any additional buildings without having first obtained the prior
written consent of Landlord and Lender.  Landlord shall have the right to
require Tenant to remove any Alterations except for those Alterations required
by Law or for which Landlord has agreed in writing that removal will not be
required.

 

(b)                                 If Tenant makes any Alterations pursuant to
this Paragraph 13 or as required by Paragraph 12 or 17 (such Alterations and
actions being hereinafter collectively referred to as “Work”), then (i) the
market value of the Leased Premises shall not be lessened by any such Work or
its usefulness impaired, (ii) all such Work shall be performed by Tenant in a
good and workmanlike manner, (iii) all such Work shall be expeditiously
completed in compliance with all Legal Requirements, (iv) all such Work shall
comply with the requirements of all insurance policies required to be maintained
by Tenant hereunder, (v) if any such Work involves the replacement of Equipment
or parts thereto, all replacement Equipment or parts shall have a value and
useful life equal to the greater of (A) the value and useful life on the date
hereof of the Equipment being replaced or (B) the value and useful life of the
Equipment being replaced immediately prior to the occurrence of the event which
required its replacement (assuming such replaced Equipment was then in the
condition required by this Lease), (vi) Tenant shall promptly discharge or
remove all liens filed against the Leased Premises arising out of such Work,
(vii) Tenant shall procure and pay for all permits and licenses required in
connection with any such Work, (viii) all such Work (excluding Tenant’s trade
fixtures and equipment) shall be the property of Landlord and shall be subject
to this Lease, and Tenant shall execute and deliver to Landlord any document
requested by Landlord evidencing the assignment to Landlord of all estate,
right, title and interest (other than the leasehold estate created hereby) of
Tenant or any

 

22

--------------------------------------------------------------------------------


 

other Person thereto or therein, and (ix) Tenant shall comply, to the extent
requested by Landlord or required by this Lease, with the provisions of
Paragraphs 12(a) and 19(a), whether or not such Work involves restoration of the
Leased Premises.

 

14.                                 Permitted Contests.

 

Notwithstanding any other provision of this Lease, Tenant shall not be required
to (a) pay any Imposition, (b) discharge or remove any lien referred to in
Paragraph 11 or 13 or (d) take any action with respect to any encroachment,
violation, hindrance, obstruction or impairment referred to in
Paragraph 12(b) (such non-compliance with the terms hereof being hereinafter
referred to collectively as “Permitted Violations”‘) and may dispute or contest
the same, so long as at the time of such non-compliance no Event of Default
exists and so long as Tenant shall contest, in good faith, the existence, amount
or validity thereof, the amount of the damages caused thereby, or the extent of
its or Landlord’s liability therefor by appropriate proceedings which shall
operate during the pendency thereof to prevent or stay (i) the collection of, or
other realization upon, the Permitted Violation so contested, (ii) the sale,
forfeiture or loss of the Leased Premises or any Rent to satisfy or to pay any
damages caused by any Permitted Violation, (iii) any interference with the use
or occupancy of the Leased Premises, (iv) any interference with the payment of
any Rent, or (v) the cancellation or increase in the rate of any insurance
policy or a statement by the carrier that coverage will be denied.  Tenant shall
provide Landlord security which is satisfactory, in Landlord’s reasonable
judgment, to assure that such Permitted Violation is corrected, including all
Costs, interest and penalties that may be incurred or become due in connection
therewith.  While any proceedings which comply with the requirements of this
Paragraph 14 are pending and the required security is held by Landlord, Landlord
shall not have the right to correct any Permitted Violation thereby being
contested unless Landlord is required by Law to correct such Permitted Violation
and Tenant’s contest does not prevent or stay such requirement as to Landlord. 
Each such contest shall be promptly and diligently prosecuted by Tenant to a
final conclusion, except that Tenant, so long as the conditions of this
Paragraph 14 are at all times complied with, has the right to attempt to settle
or compromise such contest through negotiations.  Tenant shall pay any and all
losses, judgments, decrees and Costs in connection with any such contest and
shall, promptly after the final determination of such contest, fully pay and
discharge the amounts which shall be levied, assessed, charged or imposed or be
determined to be payable therein or in connection therewith, together with all
penalties, fines, interest and Costs thereof or in connection therewith, and
perform all acts the performance of which shall be ordered or decreed as a
result thereof.  No such contest shall subject Landlord to the risk of any civil
or criminal liability.

 

15.                                 Indemnification.

 

(a)                                  Tenant shall pay, protect, indemnify,
defend, save and hold harmless Landlord, Lender and all other Persons described
in Paragraph 30 (each an “Indemnitee”) from and against any and all liabilities,
losses, damages (including punitive damages), penalties, Costs (including
attorneys’ fees and costs), causes of action, suits, claims, demands or
judgments of any nature whatsoever, howsoever caused, without regard to the form
of action and whether based on strict liability, gross negligence, negligence or
any other theory of recovery at law or in equity, arising from (i) any matter
pertaining to the acquisition (or the negotiations leading thereto), ownership,
leasing, use, non-use, occupancy, operation, management, condition, design,
construction,

 

23

--------------------------------------------------------------------------------


 

maintenance, repair or restoration of the Leased Premises, (ii) any Casualty in
any manner arising from the Leased Premises, whether or not Indemnitee has or
should have knowledge or notice of any defect or condition causing or
contributing to said Casualty, (iii) any violation by Tenant of (A) any
provision of this Lease (including any representation or warranty), (B) any
contract or agreement to which Tenant is a party, (C) any Legal Requirement or
(D) any Permitted Encumbrance or any encumbrance Tenant consented to or the
Mortgage or Assignment or (iv) any alleged, threatened or actual Environmental
Violation, including (A) liability for response costs and for costs of removal
and remedial action incurred by the United States Government, any state or local
governmental unit or any other Person, or damages from injury to or destruction
or loss of natural resources, including the reasonable costs of assessing such
injury, destruction or loss, incurred pursuant to Section 107 of CERCLA, or any
successor section or act or provision of any similar state or local Law,
(B) liability for costs and expenses of abatement, correction or clean-up,
fines, damages, response costs or penalties which arise from the provisions of
any of the other Environmental Laws and (C) liability for personal injury or
property damage arising under any statutory or common-law tort theory, including
damages assessed for the maintenance of a public or private nuisance or for
carrying on of a dangerous activity.  Provided, however, in no event shall
Tenant be liable in any respect for any liabilities, losses, damages, penalties,
costs, causes of action, suits, claims, demands or judgments resulting from the
acts or omissions of Landlord or its agents, contractors, employees or
affiliates.

 

(b)                                 In case any action or proceeding is brought
against any Indemnitee by reason of any such claim, (i) Tenant may, except in
the event of a conflict of interest or a dispute between Tenant and any such
Indemnitee or during the continuance of an Event of Default, retain its own
counsel and defend such action (it being understood that Landlord may employ
counsel of its choice to monitor the defense of any such action, the cost of
which shall be paid by Tenant) and (ii) such Indemnitee shall notify Tenant to
resist or defend such action or proceeding by retaining counsel reasonably
satisfactory to such Indemnitee, and such Indemnitee will cooperate and assist
in the defense of such action or proceeding if reasonably requested to do so by
Tenant.  In the event of a conflict of interest or dispute or during the
continuance of an Event of Default, Landlord shall have the right to select
counsel, and the cost of such counsel shall be paid by Tenant.

 

(c)                                  The obligations of Tenant under this
Paragraph 15 shall survive any termination, expiration or rejection in
bankruptcy of this Lease.

 

16.                                 Insurance.

 

(a)                                  Each policy of insurance listed on
Schedule 16 attached hereto (the “Existing Insurance Policies”) is in full force
and effect and all premiums due with respect thereto have been paid.  There are
no claims outstanding or pending under any Existing Insurance Policies.

 

(b)                                 Tenant shall obtain, pay for and maintain
the following insurance on or in connection with the Leased Premises:

 

(i)                                     Insurance against all risk of physical
loss or damage to the Improvements and Equipment as provided under “Special
Causes of Loss” form coverage in an amount not less

 

24

--------------------------------------------------------------------------------


 

than the actual replacement cost of the Improvements and Equipment without
deduction for depreciation, including the perils of hail, windstorm, flood
coverage, earthquake and acts of terrorism, in amounts which may be at various
sublimits as determined to be adequate in the sole discretion of Landlord,
however which may not be less than that in force at the time of the execution of
this Lease; provided that, if Tenant’s insurance company is unable or unwilling
to include any or all of such excluded perils, Tenant shall have the option of
purchasing coverage against such perils from another insurer on a “Difference in
Conditions” form or through a stand- alone policy.  Such policies shall contain
Replacement Cost and Agreed Amount Endorsements and “Law and Ordinance” coverage
(at full replacement cost).  Such policies and endorsements shall contain
deductibles in such amounts as Landlord or Lender shall require, provided that
such deductible shall not be less than $10,000.  Such policies shall name
Landlord as a named insured, and Lender as mortgagee/loss payee, with respect to
the Leased Premises.

 

(ii)                                  Commercial General Liability Insurance and
Umbrella/Excess Liability Insurance, including Business Automobile Liability
Insurance (including Non-Owned and Hired Automobile Liability) against claims
for personal injury, bodily injury, death, accident or property damage occurring
on, in or as a result of the use of the Leased Premises, in an amount not less
than $ 11,000,000 on a per location basis and on an occurrence basis.  Coverage
shall also include elevators/escalators (if any), independent contractors,
contractual liability and Products/Completed Operations Liability coverage. 
Such policies shall name Landlord and Lender as additional insureds with respect
to the Leased Premises.

 

(iii)                               Workers’ compensation insurance in the
amount required by applicable Law.

 

(iv)                              Employers’ liability insurance covering all
persons employed by Tenant in connection with any work done on or about the
Leased Premises in the amount of $1,000,000 per accident, $1,000,000 per
illness, per employee, and $1,000,000 per illness, in the aggregate.

 

(v)                                 Comprehensive Boiler and Machinery/Equipment
Breakdown Insurance on any of the Equipment or any other equipment on or in the
Leased Premises, in an amount not less than $10,000,000 per accident for damage
to property (and which may be carried as part of the coverage required under
clause (i) above or pursuant to a separate policy or endorsement).  If such
coverage is provided pursuant to a separate Boiler and Machinery policy or
endorsement, Tenant will obtain a Joint Loss Agreement.  Either such Boiler and
Machinery policy endorsements or the Special Causes of Loss policy required in
clause (i) above shall include at least the amount per incidence for
Off-Premises Service Interruption, Expediting Expenses, Ammonia Contamination,
and Hazardous Materials Clean-Up Expense as Tenant maintains on the date hereof,
and may contain a deductible not to exceed $25,000.  Such policies shall name
Landlord and Lender as loss payees with respect to the Leased Premises.

 

(vi)                              Business Income/Extra Expense Insurance at
limits sufficient to cover 100% of the period of indemnity not less than
eighteen (18) months from time of loss and an extended period of indemnity of
three hundred sixty-five (365) days.  Such policies shall name Landlord and
Lender as loss payees with respect to the Leased Premises.

 

25

--------------------------------------------------------------------------------


 

(vii)                           During any period in which substantial
Alterations at the Leased Premises are being undertaken, builder’s risk
insurance covering the total completed value, including all hard and soft costs
(which shall include business interruption coverage) with respect to the
Improvements being constructed, altered or repaired (on a completed value,
non-reporting basis), replacement cost of work performed and equipment, supplies
and materials furnished in connection with such construction, alteration or
repair of Improvements or Equipment, together with such other endorsements as
Landlord may reasonably require, and general liability, worker’s compensation
and automobile liability insurance with respect to the Improvements being
constructed, altered or repaired, in such form and in such amounts as Landlord
may reasonably require.  Such policies shall name Landlord and Lender as named
insured, mortgagee, additional insured and/or loss payees with respect to the
Leased Premises, as applicable.

 

(viii)                        Such other insurance (or other terms with respect
to any insurance required pursuant to this Paragraph 16, including without
limitation amounts of coverage, deductibles, form of mortgagee clause) on or in
connection with the Leased Premises as Landlord or Lender may reasonably require
(including, without limitation, mold insurance); provided that, (i) such
insurance is consistent, as to types of coverage and amounts, with the
requirements generally of institutional lenders or prudent owners or operators
of similar properties, and (ii) no Boiler and Machinery policy endorsement or
Special Causes of Loss policy required in Paragraph 16(b)(i) shall require more
than $3,000,000 per incidence for Off- Premises Service Interruption, Expediting
Expenses, Ammonia Contamination, and Hazardous Materials Clean-Up Expense.

 

(c)                                  The insurance required by
Paragraph 16(b) shall be written by companies having a Best’s rating of A:X or
above and a claims paying ability rating of AA or better by S&P or equivalent
rating agency approved by Landlord and Lender in their sole discretion and are
authorized to write insurance policies by, the State Insurance Department (or
its equivalent) for the states in which the Leased Premises are located.  The
insurance policies (i) shall be for such terms as Landlord may reasonably
approve and (ii) shall be in amounts sufficient at all times to satisfy any
coinsurance requirements thereof.  If said insurance or any part thereof shall
expire, be withdrawn, become void, voidable, unreliable or unsafe for any
reason, including a breach of any condition thereof by Tenant or the failure or
impairment of the capital of any insurer, or if for any other reason whatsoever
said insurance shall become reasonably unsatisfactory to Landlord, Tenant shall
immediately obtain new or additional insurance reasonably satisfactory to
Landlord.

 

(d)                                 Each insurance policy referred to in
clauses (i), (iv), (v) and (vi) of Paragraph 16(b) shall contain standard
non-contributory mortgagee clauses in favor of and acceptable to Lender.  Each
policy required by any provision of Paragraph 16(b), except
clause (iii) thereof, shall provide that it may not be cancelled, substantially
modified or allowed to lapse on any renewal date except after thirty (30) days’
prior written notice to Landlord and Lender.

 

(e)                                  Tenant shall pay as they become due all
premiums for the insurance required by Paragraph 16(b), shall renew or replace
each policy and deliver to Landlord evidence of the payment of the full premium
therefor or installment then due at least ten (10) days prior to the expiration
date of such policy, and shall promptly deliver to Landlord all original
certificates of

 

26

--------------------------------------------------------------------------------


 

insurance evidencing such coverages or, if required by Lender, original or
certified policies.  All certificates of insurance (including liability
coverage) provided to Landlord and Lender shall be on ACORD Form 27 (or its
equivalent).

 

(f)                                    Anything in this Paragraph 16 to the
contrary notwithstanding, any insurance which Tenant is required to obtain
pursuant to Paragraph 16(b) may be carried under a “blanket” policy or policies
covering other properties of Tenant or under an “umbrella” policy or policies
covering other liabilities of Tenant, as applicable; provided that, such blanket
or umbrella policy or policies otherwise comply with the provisions of this
Paragraph 16, and upon request, Tenant shall provide to Landlord a Statement of
Values which may be reviewed annually and shall be amended to the extent
determined necessary by Landlord based on revised Replacement Cost Valuations. 
The original or a certified copy of each such blanket or umbrella policy shall
promptly be delivered to Landlord.

 

(g)                                 Tenant shall not carry separate insurance
concurrent in form or contributing in the event of a Casualty with that required
in this Paragraph 16 unless (i) Landlord and Lender are included therein as
named insureds, with loss payable as provided herein, and (ii) such separate
insurance complies with the other provisions of this Paragraph 16.  Tenant shall
immediately notify Landlord of such separate insurance and shall deliver to
Landlord the original policies or certified copies thereof.

 

(h)                                 Each policy (other than workers’
compensation coverage) shall contain an effective waiver by the carrier against
all claims for payment of insurance premiums against Landlord and shall contain
a full waiver of subrogation against the Landlord.

 

(i)                                     The proceeds of any insurance required
under Paragraph 16(b) shall be payable as follows:

 

(i)                                     proceeds payable under clauses (ii),
(iii) and (iv) of Paragraph 16(b) and proceeds attributable to the general
liability coverage of Builder’s Risk insurance under clause (vi) of
Paragraph 16(b) shall be payable to the Person entitled to receive such
proceeds; and

 

(ii)                                  proceeds of insurance required under
clause (i) of Paragraph 16(b) and proceeds attributable to Builder’s Risk
insurance (other than its general liability coverage provisions) under
clause (vi) of Paragraph 16(b) shall be payable to Landlord or Lender and
applied as set forth in Paragraph 17 or, if applicable, Paragraph 18.  Tenant
shall apply the Net Award to restoration of the Leased Premises in accordance
with the applicable provisions of this Lease unless a Termination Event shall
have occurred and Tenant has given a Termination Notice.

 

17.                                 Casualty and Condemnation.

 

(a)                                  Tenant shall give Landlord and Lender
immediate notice of the occurrence of any Casualty.  Landlord and Lender, in
their discretion and upon notice to Tenant (except that no notice to Tenant
shall be required if an Event of Default has occurred and is continuing), may
adjust, collect and compromise all claims under any of the insurance policies
required by Paragraph 16(b) (except public liability insurance claims payable to
a Person other than Tenant,

 

27

--------------------------------------------------------------------------------


 

Landlord or Lender) and to execute and deliver on behalf of Tenant all necessary
proofs of loss, receipts, vouchers and releases required by the insurers.
 Provided that no Event of Default has occurred and is continuing, Tenant shall
be entitled to participate with Landlord and Lender in any adjustment,
collection and compromise of the Net Award payable in connection with a
Casualty.  Tenant agrees to sign, upon the request of Landlord or Lender, all
such proofs of loss, receipts, vouchers and releases, subject to Tenant’s
reasonable approval thereof.  If Landlord or Lender so requests, Tenant shall
adjust, collect and compromise any and all such claims, and Landlord and Lender
shall have the right to join with Tenant therein.  Any adjustment, settlement or
compromise of any such claim shall be subject to the prior written approval of
Landlord and Lender, and Landlord and Lender shall have the right to prosecute
or contest, or to require Tenant to prosecute or contest, any such claim,
adjustment, settlement or compromise.  Each insurer is hereby authorized and
directed to make payment under said policies, including return of unearned
premiums, directly to Landlord or, if required by the Mortgage, to Lender
instead of to Landlord and Tenant jointly, and Tenant hereby appoints each of
Landlord and Lender as Tenant’s attorneys-in-fact to endorse any joint draft
therefor.  The rights of Landlord under this Paragraph 17(a) shall be extended
to Lender if and to the extent that any Mortgage so provides.

 

(b)                                 Tenant shall provide Landlord and Lender
immediate written notice of Tenant’s receipt of a Condemnation Notice.  Landlord
and Lender are authorized to collect, settle and compromise, in their discretion
(and, if no Event of Default exists, upon notice to Tenant), the amount of any
Net Award.  Provided that no Event of Default has occurred and is continuing,
Tenant shall be entitled to participate with Landlord and Lender in any
Condemnation proceeding or negotiations under threat thereof and to contest the
Condemnation or the amount of the Net Award therefor.  No agreement with any
condemnor in settlement or under threat of any Condemnation shall be made by
Tenant without the written consent of Landlord and Lender.  Subject to the
provisions of this Paragraph 17(b), Tenant hereby irrevocably assigns to
Landlord any award or payment to which Tenant is or may be entitled by reason of
any Condemnation, whether the same shall be paid or payable for Tenant’s
leasehold interest hereunder or otherwise; but nothing in this Lease shall
impair Tenant’s right to any award or payment on account of Tenant’s trade
fixtures, equipment or other tangible property which is not part of the
Equipment, moving expenses or loss of business, if available, to the extent that
and so long as (i) Tenant shall have the right to make, and does make, a
separate claim therefor against the condemnor and (ii) such claim does not in
any way reduce either the amount of the award otherwise payable to Landlord for
the Condemnation of Landlord’s fee interest in the Leased Premises or the amount
of the award (if any) otherwise payable for the Condemnation of Tenant’s
leasehold interest hereunder.  The rights of Landlord under this
Paragraph 17(b) shall also be extended to Lender if and to the extent that any
Mortgage so provides.

 

(c)                                  If any Partial Casualty (whether or not
insured against) or Partial Condemnation shall occur (other than a Requisition)
to the Leased Premises, this Lease shall continue, notwithstanding such event,
and there shall be no abatement or reduction of any Monetary Obligations. 
Promptly after such Partial Casualty or Partial Condemnation, Tenant, as
required in Paragraphs 12(a) and 13(b), shall commence and diligently continue
to restore the Leased Premises as nearly as possible to its value, condition and
character immediately prior to such event (assuming the Leased Premises to have
been in the condition required by this Lease).  Upon the receipt by Landlord of
the entire Net Award of such Partial Casualty or Partial Condemnation, Landlord
shall make such Net Award available to Tenant for restoration in

 

28

--------------------------------------------------------------------------------


 

accordance with and subject to the provisions of Paragraph 19(a).  If a
Requisition shall occur, Tenant shall comply with the terms and conditions of
Paragraph 17(d).  If any Casualty or Condemnation which is not a Partial
Casualty, Partial Condemnation or Requisition shall occur, Tenant shall comply
with the terms and conditions of Paragraph 18.  Upon the expiration of the Term,
any portion of such Net Award which shall not have been previously paid as set
forth above shall be retained by Landlord.

 

(d)                                 In the event of a Requisition of the Leased
Premises, any Net Award payable by reason of such Partial Condemnation shall be
(i) retained by Landlord, or (ii) paid to Lender.

 

(e)                                  The Tenant hereby waives any and all rights
it may have and agrees that the terms and provisions of this Lease shall control
over any rights granted to Tenant pursuant to Virginia Code Annotated § 55-226,
as amended.

 

18.                                 Termination Events.

 

(a)                                  If all of the Leased Premises shall be
taken by a Condemnation, Tenant shall, within thirty (30) days after Tenant
receives a Condemnation Notice, give to Landlord written notice of Tenant’s
election to terminate this Lease (a “Termination Notice”).

 

(b)                                 If fifty percent (50%) or more (but less
than all) of the Leased Premises is taken by a Condemnation or fifty percent
(50%) or more of the Leased Premises is totally damaged or destroyed by a
Casualty, Tenant shall have the option of reconstructing the Leased Premises
using the Net Award payable in connection with such Condemnation or Casualty or,
within thirty (30) days after Tenant receives a Condemnation Notice or thirty
(30) days after the Casualty, as the case may be, to give to Landlord a
Termination Notice.  If Tenant elects not to give Landlord a Termination Notice,
then Tenant shall restore, rebuild or repair the Leased Premises in accordance
with Paragraphs 17 and 19.

 

(c)                                  A Termination Notice shall contain
(i) notice of Tenant’s intention to terminate this Lease on the later to occur
of (A) the first Basic Rent Payment Date which occurs at least ninety (90) days
after the Fair Market Value Date, or (B) the date on which Landlord receives the
Net Award (the “Termination Date”), and (ii) a binding and irrevocable
commitment of Tenant to pay the Termination Amount on the Termination Date. 
Promptly upon Landlord’s receipt of a Termination Notice, Landlord and Tenant
shall commence to determine the Fair Market Value of the Leased Premises
pursuant to Paragraph 29.

 

(d)                                 If Tenant delivers a Termination Notice to
Landlord, this Lease shall terminate on the Terminate Date; provided that if an
Event of Default has occurred and is continuing as of the Termination Date
specified in Tenant’s Termination Notice, this Lease shall remain in full force
and effect and the Termination Date shall be extended until such Event of
Default has been cured by Tenant or waived by Landlord.  On the Termination
Date, (i) Tenant shall pay to Landlord all the Termination Amount and all
Monetary Obligations due on or prior to the Termination Date (collectively,
“Remaining Obligations”), (ii) all other obligations of Tenant under this Lease
shall terminate except for any Surviving Obligations, (iii) Tenant shall
immediately vacate and shall have no further right, title or interest in or to
the Leased Premises, and (iv) the Net Award shall be retained by Landlord. 
Notwithstanding anything to the contrary hereinabove contained,

 

29

--------------------------------------------------------------------------------


 

if on the Termination Date, Tenant has not satisfied all Remaining Obligations,
then Landlord may, at its option, extend the Termination Date to a date which is
no later than the first Basic Rent Payment Date after the date on which Tenant
has satisfied all such Remaining Obligations.

 

19.                                 Restoration.

 

(a)                                  If any Net Award is less than $200,000,
Tenant shall be entitled to payment of the Net Award, and Tenant shall complete
restoration of any affected portions of the Leased Premises.  If any Net Award
is equal to or greater than $200,000, Landlord (or Lender if required by any
Mortgage) shall hold the Net Award in a fund (the “Restoration Fund”) and
disburse amounts from the Restoration Fund only in accordance with the following
conditions:

 

(i)                                     Tenant shall commence the restoration as
soon as reasonably practical and diligently pursue completion of such
restoration to completion;

 

(ii)                                  prior to commencement of restoration,
(A) the architects, contracts, contractors, plans and specifications and a
detailed budget for the restoration shall have been approved by Landlord, such
detailed budget shall reflect that the Restoration Fund is sufficient to cover
the costs of restoration, including any additional insurance required as a
result of restoration, and payments of Rent due under this Lease (if Landlord
reasonably determines that the Restoration Fund is insufficient to cover such
costs, Tenant must deposit such required excess amount as directed by Landlord
as provided in Paragraph 19(b) below) (B) Landlord and Lender shall be provided
by Tenant with mechanics’ lien insurance, “owner contractor’s protective
liability insurance” (if available), builder’s risk completed value insurance
and acceptable performance and payment bonds which insure satisfactory
completion of and payment for the restoration, are in an amount and form and
have a surety acceptable to Landlord, and name Landlord and Lender as additional
dual obligees, and (C) appropriate waivers of mechanics’ and materialmen’s liens
shall have been filed;

 

(iii)                               at the time of any disbursement, (A) no
Event of Default shall exist (B) all materials installed and work and labor
performed (except to the extent being paid out of the requested disbursement) in
connection with the restoration shall have been paid in full, and (C) no
mechanics’ or materialmen’s liens or stop orders or notices of pendency shall
have been filed or threatened against the Leased Premises and remain
undischarged or fully bonded to the satisfaction of Landlord;

 

(iv)                              disbursements shall be made no more frequently
than once every month in an amount not exceeding the cost of the Work completed
since the last disbursement, upon receipt of (A) satisfactory evidence,
including architects’ certificates, of the stage of completion, the estimated
total cost of completion and performance of the Work to date in a good and
workmanlike manner in accordance with the contracts, plans and specifications,
(B) waivers of liens, (C) contractors’ and subcontractors’ sworn statements as
to completed Work and the cost thereof for which payment is requested, (D) a
satisfactory bringdown of title insurance and (E) other evidence of cost and
payment so that Landlord and Lender can verify that the amounts disbursed from
time to time are represented by Work that is completed, in place and free and
clear of mechanics’ and materialmen’s lien claims;

 

30

--------------------------------------------------------------------------------


 

(v)                                 each request for disbursement shall be
accompanied by a certificate of Tenant, signed by the president or a vice
president of Tenant, describing the Work for which payment is requested, stating
the cost incurred in connection therewith, stating that Tenant has not
previously received payment for such Work and, upon completion of the Work, also
stating that the Work has been fully completed and complies with the applicable
requirements of this Lease and with all Legal Requirements;

 

(vi)                              Landlord may retain ten percent (10%) of the
Restoration Fund until the Work is fully completed;

 

(vii)                           If the Restoration Fund is held by Landlord, the
Restoration Fund shall not be commingled with Landlord’s other funds and shall
bear interest at a rate agreed to by Landlord and Tenant; and

 

(viii)                        such other reasonable conditions as Landlord or
Lender may impose; including without limitation, if Lender requires Tenant, on
Lender’s and Landlord’s behalf, to hire a casualty consultant if the costs of
restoration exceed $1,000,000.

 

(b)                                 Prior to commencement of restoration and at
any time during restoration, if the estimated cost of completing the restoration
Work free and clear of all liens, as determined by Landlord, exceeds the amount
of the Net Award available for such restoration, the amount of such excess
shall, upon demand by Landlord, be paid by Tenant to Landlord to be added to the
Restoration Fund.  Any sum so added by Tenant which remains in the Restoration
Fund upon completion of restoration shall be refunded to Tenant.  For purposes
of determining the source of funds with respect to the disposition of funds
remaining after the completion of restoration, the Net Award shall be deemed to
be disbursed prior to any amount added by Tenant.

 

(c)                                  If any sum remains in the Restoration Fund
after completion of the restoration and any refund to Tenant pursuant to
Paragraph 19(b), such sum (the “Remaining Sum”) shall be retained by Landlord
or, if required by a Note or Mortgage, paid by Landlord to a Lender.

 

20.                                 Intentionally Omitted.

 

21.                                 Assignment and Subletting:  Prohibition
against Leasehold Financing.

 

(a)                                  Tenant may assign all, but not less than
all, of Tenant’s interest in this Lease (either voluntarily or involuntarily,
whether by operation of law or otherwise, including through merger or
consolidation) without Landlord’s consent to any Person in connection with a
Permitted Asset Transfer or a Permitted Change of Control.  Otherwise, Tenant
may not assign this Lease without the prior written consent of Landlord and
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed.  Any purported assignment in violation of this Paragraph 21 (a) shall
be null and void.

 

(b)                                 If Tenant desires to assign this Lease to a
Person (a “Non-Preapproved Assignee”) that is not a wholly-owned Subsidiary of
Tenant or a Credit Entity or if the proposed assignment is not being made in
connection with a Permitted Asset Transfer or a Permitted Change of Control (a
“Non-Preapproved Assignment”) then Tenant shall, not less than forty-five (45)
days prior to the date on which it desires to make such Non-Preapproved
Assignment, submit to

 

31

--------------------------------------------------------------------------------


 

Landlord and Lender information regarding the following with respect to the
Non-Preapproved Assignee (collectively, the “Review Criteria”):  (A) credit,
(B) capital structure, (C) management, (D) operating history and (E) proposed
use of the Leased Premises by the Non-Preapproved Assignee (if not consistent
with the uses allowed hereunder).  Landlord and Lender shall have thirty (30)
days following receipt of such information to either approve or disapprove the
Non- Preapproved Assignment or request additional information on which to base
their decision.  Landlord and Lender shall be deemed to have acted reasonably in
granting or withholding approval if such grant or disapproval is based on their
review of the Review Criteria applying prudent business judgment.  If, during
the initial thirty (30) day review period, Landlord or Lender requests
additional information concerning the Non-Preapproved Assignment, Tenant shall
provide such additional information as soon as reasonably practicable, and
Landlord and Lender shall approve or disapprove the Non-Preapproved Assignment
no later than the fifteenth (15th) day following receipt of the requested
additional information.  Landlord and Lender shall be deemed to have acted
reasonably in granting or withholding consent if such grant or disapproval is
based on their review of the Review Criteria applying prudent business judgment
or if Tenant fails to deliver any such additional information.  If a response is
not received by Tenant from Landlord by the expiration of such initial thirty
(30) day period or such subsequent fifteen (15) day period, as applicable, such
Non-Preapproved Assignment shall be deemed disapproved.  In the event that
Landlord disapproves or is deemed to have disapproved a Non- Preapproved
Assignment, Tenant shall have five (5) days to submit to Landlord a written
request to reconsider the Non-Preapproved Assignment.  Upon Landlord’s receipt
of any such request for reconsideration, the review process set forth in this
Paragraph 21(b) shall begin again; provided that no Non-Preapproved Assignment
shall be reconsidered more than one (1) time.

 

(c)                                  Tenant shall have the right, upon
thirty (30) days prior written notice to Landlord and Lender, to enter into
(x) one or more subleases with any wholly-owned Subsidiary of Tenant or any
Credit Entity or (y) one or more subleases with any third parties that demise,
in the aggregate, up to, but not to exceed ten percent (10%) of the gross
leaseable area (on a square footage basis) of any of the Improvements, with no
consent or approval of Landlord being required or necessary (each, a
“Preapproved Sublet”).  Other than pursuant to Preapproved Sublets, at no time
during the Term shall subleases exist for more than ten percent (10%) of the
gross leaseable area (on a square footage basis) of any of the Improvements
without the prior written consent of Landlord, which consent shall be granted or
withheld based on a review of the Review Criteria as they relate to the proposed
subtenant and the terms of the proposed sublease.  Landlord and Lender shall be
deemed to have acted reasonably in granting or withholding consent if such grant
or disapproval is based on their review of the Review Criteria applying prudent
business judgment.  Any purported sublease in violation of this
Paragraph 21(c) shall be null and void.

 

(d)                                 If Tenant assigns all of its rights and
interest under this Lease, the assignee under such assignment shall expressly
assume all the obligations of Tenant hereunder, actual or contingent, arising
after the date of such assignment, by a written instrument delivered to Landlord
at the time of such assignment and shall also provide a certification reasonably
required by Landlord related to compliance with the USA Patriot Act
substantially in the form of Exhibit “E”, Each sublease of the Leased Premises
shall (A) be expressly subject and subordinate to this Lease and any Mortgage
encumbering the Leased Premises; (B) not extend beyond the then current Term
minus one day; (C) terminate upon any termination of this Lease,

 

32

--------------------------------------------------------------------------------


 

unless Landlord elects in writing, to cause the subtenant to attorn to and
recognize Landlord as the lessor under such sublease, whereupon such sublease
shall continue as a direct lease between the subtenant and Landlord upon all the
terms and conditions of such sublease; and (D) bind the subtenant to all
covenants contained in Paragraphs 4(a), 10 and 12 with respect to subleased
premises to the same extent as if the subtenant were the Tenant.  Except as
provided in Paragraph 21 (j) and Paragraph 21(k), no assignment or sublease
shall affect or reduce any of the obligations of Tenant hereunder or the
obligations of Guarantor under the Guaranty, and all such obligations of Tenant
and Guarantor shall continue in full force and effect as obligations of a
principal and not as obligations of a guarantor, as if no assignment or sublease
had been made.  No assignment or sublease shall impose any additional
obligations on Landlord under this Lease.

 

(e)                                  Tenant shall, within ten (10) days after
the execution and delivery of any assignment or sublease, deliver a duplicate
original copy thereof to Landlord which, in the event of an assignment, shall be
in recordable form.  With respect to any assignment to a wholly- owned
Subsidiary of Tenant or Credit Entity or any Preapproved Sublet, at least thirty
(30) days prior to the effective date of such assignment or sublease, Tenant
shall provide to Landlord information reasonably required by Landlord to
establish that the Person involved in any such proposed assignment or sublet is
a wholly-owned Subsidiary of Tenant, a Credit Entity, or satisfies the criteria
set forth in this Lease for a Preapproved Sublet, as the case may be.

 

(f)                                    As security for performance of its
obligations under this Lease, Tenant hereby grants, conveys and assigns to
Landlord all right, title and interest of Tenant in and to all subleases now in
existence or hereafter entered into with respect to all or any portion of the
Leased Premises, any and all extensions, modifications and renewals thereof and
all rents, issues and profits therefrom.  Landlord hereby grants to Tenant a
license to collect and enjoy all rents and other sums of money payable under any
sublease of the Leased Premises; provided, however, that during the continuance
of an Event of Default, Landlord shall have the absolute right at any time upon
notice to Tenant and any subtenants to revoke said license and to collect such
rents and sums of money and to retain the same.  Any amounts collected shall be
applied to Rent payments next due and owing.  Tenant shall not consent to, cause
or allow any modification or alteration of any of the terms, conditions or
covenants of any of the subleases or the termination thereof, without the prior
written consent of Landlord nor shall Tenant accept any rents more than thirty
(30) days in advance of the accrual thereof nor do nor permit anything to be
done, the doing of which, nor omit or refrain from doing anything, the omission
of which, will or could be a breach of or default in the terms of any of the
subleases.

 

(g)                                 Tenant shall not have the power to mortgage,
pledge or otherwise encumber its interest under this Lease or any sublease of
the Leased Premises, and any such mortgage, pledge or encumbrance made in
violation of this Paragraph 21 shall be void and of no force and effect;
provided, however.  Tenant shall be entitled to enter into financing
arrangements secured by the fixtures, equipment and/or inventory within the
Leased Premises.

 

(h)                                 Tenant shall pay to Landlord not later than
five (5) business Days after Tenant’s receipt thereof, as Additional Rent, one
half of all Net Sublet Rent paid by any subtenant under any sublease for all or
any portion of the Leased Premises, except in the event that such sublease is to
a wholly-owned subsidiary of Tenant.  The term “Net Sublet Rent” as used in this
Paragraph 21(h) means the aggregate amount of all rent payable by all subtenants
for any portion

 

33

--------------------------------------------------------------------------------


 

of the Leased Premises less (i) any operating expenses certified by Tenant
relating to that portion of the Leased Premises sublet (ii) the cost of any
improvements constructed and paid for by Tenant specifically for such subtenant,
(iii) the costs of any leasing commissions, legal fees and any tenant
inducements incurred to consummate such transaction and (iv) the product of
(A) Basic Rent then in effect multiplied by (B) the percentage of the leaseable
square feet of the Leased Premises sublet.

 

(i)                                     Landlord may sell or transfer the Leased
Premises at any time without Tenant’s consent to one or more third parties (each
a “Third Party Purchaser”).  In the event of any such transfer, provided the
Third Party Purchaser assumes Landlord’s obligations hereunder in writing,
Tenant shall attorn to any Third Party Purchaser as Landlord so long as such
Third Party Purchaser and Landlord notify Tenant in writing of such transfer. 
At the request of Landlord, Tenant will execute such documents confirming the
agreement referred to above and such other agreements as Landlord may reasonably
request (including, without limitation, a separate leases for the Leased
Premises); provided that such agreements do not increase the liabilities and
obligations of Tenant hereunder.

 

(j)                                     Coffman, Visador, or any successor
Tenant shall not, in a single transaction or series of transactions (including
any interim merger or consolidation), sell, convey, transfer, abandon or lease
to any Person all or substantially all of its assets (an “Asset Transfer”), and
any such Asset Transfer shall be deemed an assignment in violation of this
Lease; except that Coffman, Visador, or any successor Tenant shall have the
right to conduct an Asset Transfer (a “Permitted Asset Transfer”) if the
following conditions are met:  (i) (A) the Asset Transfer is to a Person that
immediately following such transaction or transactions, taken in the aggregate,
(x) is (or would be on pro forma basis) a wholly-owned Subsidiary of Coffman,
Visador, or such successor Tenant, (y) is (or would be on pro forma basis) a
Credit Entity, or (z) has a credit rating or quality, after giving effect to the
assignment of Asset Transfer as determined in Landlord’s reasonable discretion,
equal to or greater than Tenant at the time this Lease was executed by Tenant,
or (B) either the transferor or the transferee, or an Affiliate of transferor or
transferee, delivers to Landlord an irrevocable standby letter of credit equal
to 18 months of Basic Rent (whether issued for the account of the transferor,
the transferee or some other Person), or (C) the Asset Transfer is to a Person
that is approved in writing by Landlord and Lender under the Review Criteria as
a Non-Preapproved Assignee in accordance with the provisions of Paragraph 21(b);
and, in any such case, (ii) this Lease is assigned to such Person as a part of
such Asset Transfer.  In the event of an Asset Transfer to a wholly-owned
Subsidiary of Coffman, Visador, or any successor Tenant, any subsequent sale of
such assets by such Subsidiary shall be governed by the requirements of this
subparagraph (j) irrespective of whether or not such sale would be considered a
sale of all or substantially all of the assets of such Subsidiary.  Upon the
consummation of a Permitted Asset Transfer to a Person other than a Subsidiary
of the transferor, such transferor shall be relieved of its obligations under
this Lease, and any applicable Guaranty shall terminate, upon a legal, valid and
enforceable assignment to the transferee of all of the transferor’s right, title
and interest under this Lease and a legal, valid and enforceable assumption by
the transferee of all of the obligations of the transferor under this Lease;
provided that the transferor delivers Landlord a legal opinion from a law firm
reasonably satisfactory to Landlord confirming that such assignment and
assumption are valid, legal and enforceable in accordance with their terms.

 

34

--------------------------------------------------------------------------------


 

(k)                                  At no time during the Term shall any Person
or “group” (within the meaning of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended) pursuant to a single transaction or
series of related transactions (i) acquire, directly or indirectly, more than
50% of the voting stock, partnership interests, membership interests or other
equitable and/or beneficial interests of Coffman, Visador, or any successor
Tenant, or (ii) obtain, directly or indirectly, the power (whether or not
exercised) to elect a majority of the directors of Coffman, Visador, or any
successor Tenant or voting control of any partnership or limited liability
company or other entity acting as its general partner or managing member
(including through a merger or consolidation of Coffman, Visador, or any
successor Tenant with or into any other Person), (in either case, “Control”),
unless (A) the purchaser of such Control (the “Control Person”) shall, after
taking into account the transaction that resulted in the acquisition of such
Control, be a Credit Entity, or (B) such Control Person, or an Affiliate
thereof, delivers to Landlord an irrevocable standby letter of credit equal to
18 months of Basic Rent (whether issued for the account of such Control Person
or some other Person), or (C) after such Control Person’s acquisition of
Control, taking into account the transaction that resulted in the acquisition of
such Control, Tenant has a credit rating or quality, as determined in Landlord’s
reasonable discretion, equal to or greater than Tenant at the time this Lease
was executed, or (D) the proposed change in Control is approved in writing by
Landlord under the Review Criteria as a Non-Preapproved Assignee in accordance
with the provisions of Paragraph 21(b) above (a “Permitted Change of Control”). 
Except as permitted in this Paragraph 21(k), any such change of Control (by
operation of law, merger, consolidation or otherwise) shall be deemed an
assignment in violation of this Lease; provided, however, that a deemed
assignment pursuant to the transfer of the outstanding capital stock of Coffman,
Visador, or any successor Tenant shall not be deemed to include the sale of such
stock by persons or parties through the “over-the- counter market” or through
any recognized stock exchange, other than by those deemed to be a
“control-person” within the meaning of the Securities Exchange Act of 1934.  In
the event of a Permitted Change of Control and execution of a replacement
guaranty in form and substance reasonably acceptable to Landlord (a “Replacement
Guaranty”) by such Control Person, the existing Guarantor will be released from
the existing Guaranty and such Control Person will become Guarantor hereunder.

 

(l)                                     Notwithstanding anything to the contrary
contained in this Paragraph 21, Tenant shall not have the right to assign this
Lease (voluntarily or involuntarily, whether by operation of law or otherwise,
including through merger or consolidation) or sublet the Leased Premises to any
Person at any time that an Event of Default shall exist or would exist after
giving effect to such assignment or sublet.

 

22.                                 Events of Default.

 

(a)                                  The occurrence of any one or more of the
following (after expiration of any applicable cure period as provided in
Paragraph 22(b)) shall, at the sole option of Landlord, constitute an “Event of
Default” under this Lease:

 

(i)                                     a failure by Tenant to pay any Monetary
Obligation, regardless of the reason for such failure, and such default
continues beyond the date that is ten (10) days after the date on which such
Monetary Obligation was due; provided that such ten (10) day grace period shall
be permanently reduced to a five (5) day grace period if Tenant defaults under
this

 

35

--------------------------------------------------------------------------------


 

Paragraph 22(a)(i):  (A) more than one (1) time in any twelve (12) month period;
or (B) more than two (2) times during the Term;

 

(ii)                                  a failure by Tenant duly to perform and
observe, or a violation or breach of, any other provision of this Lease not
otherwise specifically mentioned in this Paragraph 22(a), which default
continues beyond the date that is thirty (30) days from the date on which Tenant
receives written notice of such default or, if such default cannot be cured
within such thirty (30) day period and delay in the exercise of a remedy would
not (in Landlord’s reasonable judgment) cause a material adverse harm to
Landlord of the Leased Premises, the cure period shall be extended for the
period required to cure the default (but such cure period, including any
extension, shall not in the aggregate exceed ninety (90) days); provided that
Tenant shall commence to cure the default within said thirty (30) day period and
shall actively and diligently and in good faith proceed with and continue the
curing of the default until it shall be fully cured;

 

(iii)                               any representation or warranty made by
Tenant herein or in any certificate, demand or request made pursuant hereto
proves to be incorrect, now or hereafter, in any material respect and
(A) Landlord, in its sole discretion, determines that such default has had a
material adverse effect on Landlord, or (B) such default continues beyond the
date that is thirty (30) days from the date on which Tenant receives written
notice of such default;

 

(iv)                              Tenant shall fail to comply with the
requirements of Paragraph 16;

 

(v)                                 Tenant shall enter into an transaction or
series of transactions in violation of Paragraph 21;

 

(vi)          Tenant shall fail to occupy and use at least eighty percent (80%)
of the Leased Premises for a use permitted in accordance with Paragraph 4
without Landlord’s prior written consent; provided that (A) if Tenant has
commenced and continues restoration of the Leased Premises following a Casualty
as provided in Paragraph 19 of this Lease, then during any such period, Tenant
shall be permitted to occupy and use less than eighty percent (80%) of the
Leased Premises without violating this Paragraph 22(a)(vi) and (B) if Tenant is
completing Alterations in accordance with Paragraphs 12 and 13 of this Lease,
then during any such period, Tenant shall be permitted to occupy and use less
than eighty percent (80%) of the Leased Premises, but not less than fifty
percent (50%), of any Facility without Landlord’s prior written consent, without
violating this Paragraph 22(a)(vi);

 

(vii)                           Tenant shall fail to maintain in effect any
license or permit necessary for the use, occupancy or operation of the Leased
Premises, which default continues for thirty (30) days after Tenant receives
notice of such default from any applicable governmental entity;

 

(viii)                        Tenant shall fail to deliver the estoppel
described in Paragraph 25 within the time period specified therein;

 

(ix)                                Tenant shall fail to perform or observe, or
shall violate or breach, or shall make a misrepresentation under, any provision
of any Assignment or any other document between Tenant and Lender or from Tenant
to Lender, if such failure, violation, breach or

 

36

--------------------------------------------------------------------------------


 

misrepresentation gives rise to a default beyond any applicable cure period with
respect to any Loan;

 

(x)                                   Coffman, Visador, Crown or any successor
Tenant or Guarantor shall (A) fail to pay at maturity (or make a final payment
of) any principal or interest owing on any obligations for borrowed money having
an outstanding principal balance of $2,000,000 or more in the aggregate
(“Material Indebtedness”), or (B) fail to perform any other provision (including
any provision with respect to the payment of principal, interest or any other
monetary obligation) contained in any instrument under which all or any portion
of any such Material Indebtedness is created or secured (including the breach of
any covenant thereunder) if the effect of such failure is to cause such Material
Indebtedness to become due prior to its stated maturity;

 

(xi)                                Coffman, Visador, Crown or any successor
Tenant or Guarantor shall fail to pay, beyond any applicable cure period, any
amount owed under, or fail to perform any other material provision of, any
contract or contracts (including leases) that have, in the aggregate, payment
obligations over the terms thereof of $ 1,000,000 or more if the contract
parties under such contracts commence to exercise their right to cause such
payment obligations to be immediately due and payable in full;

 

(xii)                             a final, non-appealable judgment or judgments
for the payment of money in excess of $250,000 in the aggregate shall be
rendered against Coffman, Visador, Crown or any successor Tenant or Guarantor
and the same shall remain undischarged for a period of ninety (90) consecutive
days; provided that a judgment shall not be deemed undischarged if (A) such
judgment is part of a structured settlement where payments are made in
installments and all installment payments are made when due and payable, or
(B) such judgment has been bonded or other security has been posted with respect
to such judgment, if and to the extent permitted by the terms of any such
judgment, pending an action against an insurance carrier by the party against
which such judgment was rendered;

 

(xiii)                          Coffman, Visador, Crown or any successor Tenant
or Guarantor shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B) seek or consent to the appointment of a receiver or trustee for itself or
for the Leased Premises, (C) file a petition seeking relief under the bankruptcy
or other similar laws of the United States, any state or any jurisdiction,
(D) make a general assignment for the benefit of creditors, or (E) become
“insolvent”, as such term is defined (y) in the Federal Bankruptcy Code, as
codified in Title 11 of the United States Code, or under the insolvency laws of
the Commonwealth of Virginia, including without limitation becoming “insolvent”
as defined under Section 8.1A-201 of the Virginia Code, as amended;

 

(xiv)                         a court shall enter an order, judgment or decree
appointing, without the consent of Coffman, Visador, Crown or any successor
Tenant or Guarantor, a receiver or trustee for it or for the Leased Premises or
approving a petition filed against Coffman, Visador, Crown or any successor
Tenant or Guarantor which seeks relief under the bankruptcy or other similar
laws of the United States, any state or any jurisdiction, and such order,
judgment or decree shall remain undischarged or unstayed sixty (60) days after
it is entered;

 

(xv)                            Coffman, Visador, Crown or any successor Tenant
or Guarantor shall be liquidated or dissolved or shall begin proceedings towards
its liquidation or dissolution;

 

37

--------------------------------------------------------------------------------


 

(xvi)                         the estate or interest of Tenant in the Leased
Premises shall be levied upon or attached in any proceeding and such estate or
interest is about to be sold or transferred or such process shall not be vacated
or discharged within sixty (60) days after it is made;

 

(xvii)                      an event of default beyond any applicable cure
period shall occur under the Guaranty; or

 

(xviii)                   Tenant shall fail to provide, maintain and replenish,
if necessary, the Security Deposit in accordance with the requirements of
Paragraph 35.

 

(xix)                           Tenant shall not obtain and maintain the
Required Letters of Credit in the time and manner required pursuant to this
Lease.

 

(xx)                              Tenant fails to comply with the terms and
conditions set forth in Paragraph 34(p) of this Lease.

 

(b)                                 Notwithstanding any provision to the
contrary contained in this Paragraph 22, at such time as Coffman, Visador, Crown
or any successor Tenant or Guarantor is released from its obligations under this
Lease and/or the Guaranty, in accordance with the terms of this Lease and/or the
Guaranty, as applicable, no Event of Default shall occur under this Lease as a
result of any act of, event occurring with respect to, such released party.

 

23.                                 Remedies and Damages Upon Default.

 

(a)                                  If an Event of Default shall have occurred
and is continuing, Landlord shall have the right, at its sole option, then or at
any time thereafter, to exercise its remedies and to collect damages from Tenant
in accordance with this Paragraph 23, subject in all events to applicable Law,
without demand upon or notice to Tenant except as otherwise provided in this
Paragraph 23 or under any applicable Law.

 

(i)                                     Landlord may give Tenant notice of
Landlord’s intention to terminate this Lease on a date specified in such
notice.  Upon such date, this Lease, the estate hereby granted and all rights of
Tenant hereunder shall expire and terminate.  Upon such termination, Tenant
shall immediately surrender and deliver possession of the Leased Premises to
Landlord in accordance with Paragraph 26.  If Tenant does not so surrender and
deliver possession of all of the Leased Premises, Landlord may re-enter and
repossess the Leased Premises not surrendered, by any available legal process. 
Upon or at any time after taking possession of the Leased Premises, Landlord
may, by legal process, remove any Persons or property therefrom.  Landlord shall
be under no liability for or by reason of any such entry, repossession or
removal.  Notwithstanding such termination of the Lease, Landlord may collect
the damages set forth in Paragraph 23(b)(i) or 23(b)(ii).

 

(ii)                                  Landlord may terminate Tenant’s right of
possession (but not this Lease) and may repossess and reenter the Leased
Premises by any available legal process without thereby releasing Tenant from
any liability hereunder and, except as required by applicable Law, without
demand or notice of any kind to Tenant and without terminating this Lease. 
After repossession of the Leased Premises pursuant hereto, Landlord shall have
the right to relet the Leased Premises to such tenant or tenants, for such term
or terms, for such rent, on such

 

38

--------------------------------------------------------------------------------


 

conditions and for such uses as Landlord in its sole discretion may determine,
and collect and receive any rents payable by reason of such reletting.  Landlord
may make such Alterations in connection with such reletting as it may deem
advisable in its sole discretion.  Notwithstanding any such termination of
Tenant’s right of possession of the Leased Premises, Landlord may (A) exercise
the remedy set forth in and collect the damages permitted by
Paragraph 23(a)(iii) or (B) collect the damages set forth in
Paragraph 23(b)(ii) or, at any time thereafter, elect to terminate this Lease
and in such event Landlord shall have the right and remedies specified in the
last sentence of Paragraph 23(a)(i).

 

(b)                                 The following constitute damages to which
Landlord shall be entitled if Landlord exercises its remedies under
Paragraph 23(a)(i) or 23(a)(ii);

 

(i)                                     If Landlord exercises its remedy under
Paragraph 23(a)(i) but not its remedy under Paragraph 23(a)(ii) (or attempts to
exercise such remedy and is unsuccessful in reletting the Leased Premises) then,
upon written demand from Landlord, Tenant shall pay to Landlord, as liquidated
and agreed final damages for Tenant’s default and in lieu of all current damages
beyond the date of such demand (it being agreed that it would be impracticable
or extremely difficult to fix the actual damages), an amount equal to the
Present Value of the excess, if any, of (A) all Basic Rent from the date of such
demand to the date on which the Term is scheduled to expire hereunder in the
absence of any earlier termination, re-entry or repossession over (B) the then
fair market rental value of the Leased Premises for the same period.  Tenant
shall also pay to Landlord all accrued Rent then due and unpaid, all other
Monetary Obligations which are then due and unpaid, all Monetary Obligations
which arise or become due by reason of Tenant’s default hereunder, including any
Costs of Landlord in connection with the repossession of the Leased Premises and
any attempted reletting thereof, including all brokerage commissions, legal
expenses, reasonable attorneys’ fees, employees’ expenses, costs of Alterations
and expenses and preparation for reletting.

 

(ii)                                  If Landlord exercises its remedy under
Paragraph 23(a)(i) or its remedies under Paragraph 23(a)(i) and 23(a)(ii), then
Tenant shall, until the end of what would have been the Term in the absence of
the termination of the Lease, and whether or not the Leased Premises shall have
been relet, be liable to Landlord for, and shall pay to Landlord, as liquidated
and agreed current damages all Monetary Obligations which would be payable under
this Lease by Tenant in the absence of such termination less the net proceeds,
if any, of any reletting pursuant to Paragraph 23(a)(ii), after deducting from
such proceeds all accrued Rent then due and unpaid, all other Monetary
Obligations which are then due and unpaid, all Monetary Obligations which arise
or become due by reason of such Event of Default, including any Costs of
Landlord incurred in connection with such repossessing and reletting, including
all brokerage commissions, actual legal expenses, reasonable attorneys’ fees,
costs of Alterations and expenses and preparation for reletting; provided that
if Landlord has not relet the Leased Premises, such Costs of Landlord shall be
considered to be Monetary Obligations payable by Tenant.

 

(iii)                               Tenant shall be and remain liable for all
sums aforesaid, and Landlord may recover such damages from Tenant and institute
and maintain successive actions or legal proceedings against Tenant for the
recovery of such damages.  Nothing herein contained shall be deemed to require
Landlord to wait to begin such action or other legal proceedings until the date
when the Term would have expired by its own terms had there been no such Event
of Default.

 

39

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary
herein contained, in lieu of or in addition to any of the foregoing remedies and
damages, Landlord may exercise any remedies and collect any damages available to
it at law or in equity.  If Landlord is unable to obtain full satisfaction
pursuant to the exercise of any remedy, it may pursue any other remedy which it
has hereunder or at law or in equity.

 

(d)                                 Landlord shall not be required to mitigate
any of its damages hereunder unless required to by applicable Law.  If any Law
shall validly limit the amount of any damages provided for herein to an amount
which is less than the amount agreed to herein, Landlord shall be entitled to
the maximum amount available under such Law.

 

(e)                                  No termination of this Lease, repossession
or reletting of the Leased Premises, exercise of any remedy or collection of any
damages pursuant to this Paragraph 23 shall relieve Tenant of any Surviving
Obligations.

 

(f)                                    WITH RESPECT TO ANY REMEDY OR PROCEEDING
OF LANDLORD OR TENANT HEREUNDER, TENANT HEREBY WAIVES THE SERVICE OF NOTICE
WHICH MAY BE REQUIRED BY ANY APPLICABLE LAW.  TENANT AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS LEASE OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER IS GIVEN KNOWINGLY, WILLINGLY AND VOLUNTARILY
BY TENANT, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  TENANT
REPRESENTS AND WARRANTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN
MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY
WAY MODIFY OR NULLIFY ITS EFFECT.  TENANT FURTHER REPRESENTS AND WARRANTS THAT
TENANT HAS BEEN REPRESENTED IN THE TRANSACTION EVIDENCED BY THIS LEASE BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF TENANT’S OWN FREE WILL, AND THAT TENANT
HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH SUCH COUNSEL.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO ENTERING INTO THIS
LEASE.  LANDLORD IS AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY TENANT.  THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE EXPIRATION OR ANY EARLIER TERMINATION OF THIS LEASE.

 

(g)                                 Upon the occurrence of any Event of Default,
Landlord shall have the right (but no obligation) to perform any act required of
Tenant hereunder and, if performance of such act requires that Landlord enter
the Leased Premises, Landlord may enter the Leased Premises for such purpose

 

40

--------------------------------------------------------------------------------


 

(h)                                 No failure of Landlord (i) to insist at any
time upon the strict performance of any provision of this Lease or (ii) to
exercise any option, right, power or remedy contained in this Lease shall be
construed as a waiver, modification or relinquishment thereof.  A receipt by
Landlord of any sum in satisfaction of any Monetary Obligation with knowledge of
the breach of any provision hereof shall not be deemed a waiver of such breach,
and no waiver by Landlord of any provision hereof shall be deemed to have been
made unless expressed in a writing signed by Landlord.

 

(i)                                     Tenant hereby waives and surrenders, for
itself and all those claiming under it, including creditors of all kinds,
(i) any right and privilege which it or any of them may have under any present
or future Law to redeem the Leased Premises or to have a continuance of this
Lease after termination of this Lease or of Tenant’s right of occupancy or
possession pursuant to any court order or any provision hereof, and (ii) the
benefits of any present or future Law which exempts property from liability for
debt or for distress for rent.

 

(j)                                     Except as otherwise provided herein, all
remedies are cumulative and concurrent and no remedy is exclusive of any other
remedy.  Each remedy may be exercised at any time an Event of Default has
occurred and is continuing and may be exercised from time to time.  No remedy
shall be exhausted by any exercise thereof.

 

24.                                 Notices.

 

All notices, demands, requests, consents, approvals, offers, statements and
other instruments or communications required or permitted to be given pursuant
to the provisions of this Lease shall be in writing and shall be deemed to have
been given and received for all purposes when delivered in person or by Federal
Express or other reliable 24-hour delivery service or five (5) Business Days
after being deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed to the other party at
the address set forth below or when delivery is refused.  Notices sent to
Landlord shall be to the attention of Joseph Wekselblatt, Chief Financial
Officer, Angelo, Gordon & Co., L.P., 245 Park Avenue, 26th Floor, New York, NY
10167-0094, and notices sent to Tenant shall be to the attention of the Chief
Financial Officer, 1000 Industrial Road, Marion Virginia 24354.  A copy of any
notice given by Tenant to Landlord shall be addressed to the attention of
Michele E. Williams, Esquire, Arent Fox LLP, 1050 Connecticut Avenue, N.W.,
Washington, D.C.  20036-5339.  A copy of any notice given by Landlord to Tenant
shall be addressed to the attention of Kevin P. Stichter, Esquire, Kennedy
Covington, Hearst Tower, 47th Floor, 214 North Tryon St., Charlotte, NC 28202. 
For the purposes of this Paragraph, any party may substitute another address
stated above (or substituted by a previous notice) for its address by giving
fifteen (15) days’ notice of the new address to the other party, in the manner
provided above.

 

25.                                 Estoppel Certificate.

 

At any time upon not less than ten (10) days’ prior written request by either
Landlord or Tenant (the “Requesting Party”) to the other party (the “Responding
Party”), the Responding Party shall deliver to the Requesting Party a statement
in writing, executed by an authorized officer of the Responding Party,
certifying (a) that, except as otherwise specified, this Lease is unmodified and
in full force and effect, (b) the dates to which Basic Rent, Additional Rent and

 

41

--------------------------------------------------------------------------------


 

all other Monetary Obligations have been paid, (c) that, to the knowledge of the
signer of such certificate and except as otherwise specified, no default by
either Landlord or Tenant exists hereunder, (d) such other matters as the
Requesting Party may reasonably request, and (e) if Tenant is the Responding
Party that, except as otherwise specified, there are no proceedings pending or,
to the knowledge of the signer, threatened, against Tenant before or by a court
or administrative agency which, if adversely decided, would materially and
adversely affect the financial condition and operations of Tenant.  Any such
statements by the Responding Party may be relied upon by the Requesting Party,
any Person whom the Requesting Party notifies the Responding Party in its
request for the certificate is an intended recipient or beneficiary of the
certificate, any Lender or their assignees and by any prospective purchaser or
mortgagee of the Leased Premises.  Any certificate required under this
Paragraph 25 and delivered by Tenant shall state that, in the opinion of each
person signing the same, he or she has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to the
subject matter of such certificate.

 

26.                                 Surrender.

 

Upon the expiration or earlier termination of this Lease, Tenant shall peaceably
leave and surrender the Leased Premises to Landlord in the same condition in
which the Leased Premises were at the commencement of this Lease, except as
repaired, rebuilt, restored, altered, replaced or added to as permitted or
required by any provision of this Lease, ordinary wear and tear excepted.  Upon
such surrender, Tenant shall (a) remove from the Leased Premises all property
which is owned by Tenant or third parties other than Landlord and Alterations
required to be removed pursuant to Paragraph 13 hereof and (b) repair any damage
caused by such removal.  Property not so removed shall become the property of
Landlord, and Landlord may thereafter cause such property to be removed from the
Leased Premises.  The cost of removing and disposing of such property and
repairing any damage to the Leased Premises caused by such removal shall be paid
by Tenant to Landlord upon demand.  Landlord shall not in any manner or to any
extent be obligated to reimburse Tenant for any such property which becomes the
property of Landlord pursuant to this Paragraph 26.

 

27.                                 No Merger of Title.

 

There shall be no merger of the leasehold estate created by this Lease with the
fee estate in the Leased Premises by reason of the fact that the same Person may
acquire or hold or own, directly or indirectly, (a) the leasehold estate created
hereby or any part thereof or interest therein and (b) the fee estate in the
Leased Premises or any part thereof or interest therein, unless and until all
Persons having any interest in the interests described in (a) and (b) above
which are sought to be merged shall join in a written instrument effecting such
merger and shall duly record the same.

 

28.                                 Books and Records.

 

(a)                                  Tenant shall keep adequate records and
books of account with respect to the finances and business of Tenant generally
and with respect to the Leased Premises, in accordance with generally accepted
accounting principles (“GAAP”) consistently applied, and shall permit Landlord
and Lender by their respective agents, accountants and attorneys, upon

 

42

--------------------------------------------------------------------------------


 

reasonable notice to Tenant, to visit and inspect the Leased Premises and
examine (and make copies of) the records and books of account and to discuss the
finances and business with the officers of Tenant, at such reasonable times as
may be requested by Landlord.  Upon the request of Lender or Landlord (either
telephonically or in writing), Tenant shall provide the requesting party with
copies of any information to which such party would be entitled in the course of
a personal visit.

 

(b)                                 Tenant shall deliver to Landlord and to
Lender within ninety (90) days of the close of each fiscal year, annual audited
financial statements of Tenant prepared by a nationally recognized independent
certified public accountants, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld.  Tenant shall also furnish to
Landlord within forty-five (45) days after the end of each of the three
remaining quarters unaudited financial statements and all other quarterly
reports of Tenant, certified by Tenant’s chief financial officer, and all
filings, if any, of Form 10-K, Form 10-Q and other required filings with the
Securities and Exchange Commission pursuant to the provisions of the Securities
Exchange Act of 1934, as amended, or any other Law.  All financial statements of
Tenant shall be prepared in accordance with GAAP consistently applied.  All
annual financial statements shall be accompanied (i) by an opinion of said
accounting firm stating that (A) there are no qualifications as to the scope of
the audit and (B) the audit was performed in accordance with GAAP and (ii) by
the affidavit of the president or a vice president of Tenant, dated within five
(5) days of the delivery of such statement, stating that (C) the affiant knows
of no Event of Default, or event which, upon notice or the passage of time or
both, would become an Event of Default which has occurred and is continuing
hereunder or, if any such event has occurred and is continuing, specifying the
nature and period of existence thereof and what action Tenant has taken or
proposes to take with respect thereto and (D) except as otherwise specified in
such affidavit, that Tenant has fulfilled all of its obligations under this
Lease which are required to be fulfilled on or prior to the date of such
affidavit.

 

(c)                                  Notwithstanding the foregoing, Landlord
approves the use by Coffman and Visador of independent certified public
accountants that are not nationally recognized; provided such independent
certified public accountants are a regionally recognized independent certified
public accountant approved by the Senior Lender and the Subordinated Lender, and
(ii) Landlord has been provided with sufficient information to confirm that such
independent certified public accountants satisfy the criteria set forth in
(i) above.  This Paragraph 28(c) shall not inure to the benefit of or apply to
any successors or assigns of Coffman or Visador.

 

29.                                 Determination of Value.

 

(a)                                  Whenever a determination of Fair Market
Value is required pursuant to Paragraph 18, such Fair Market Value shall be
determined in accordance with the following procedure:

 

(i)                                     Landlord and Tenant shall endeavor to
agree upon such Fair Market Value within thirty (30) days after the date (the
“Applicable Initial Date”) on which Tenant delivers a Termination Notice to
Landlord pursuant to Paragraph 18.  Upon reaching such agreement, the parties
shall execute an agreement setting forth the amount of such Fair Market Value.

 

43

--------------------------------------------------------------------------------


 

(ii)                                  If the parties shall not have signed such
agreement within twenty (20) days after the Applicable Initial Date, Tenant
shall within fifty (50) days after the Applicable Initial Date select an
appraiser and notify Landlord in writing of the name, address and qualifications
of such appraiser.  Within fifteen (15) days following Landlord’s receipt of
Tenant’s notice of the appraiser selected by Tenant, Landlord shall select an
appraiser and notify Tenant of the name, address and qualifications of such
appraiser.  Such two appraisers shall endeavor to agree upon Fair Market Value
based on a written appraisal made by each of them as of the Relevant Date (and
given to Landlord by Tenant).  If such two appraisers shall agree upon a Fair
Market Value, the amount of such Fair Market Value as so agreed shall be binding
and conclusive upon Landlord and Tenant.

 

(iii)                               If such two appraisers shall be unable to
agree upon a Fair Market Value within fifteen (15) days after the selection of
an appraiser by Landlord, then such appraisers shall advise Landlord and Tenant
of their respective determination of Fair Market Value and shall select a third
appraiser to make the determination of Fair Market Value.  The selection of the
third appraiser shall be binding and conclusive upon Landlord and Tenant.

 

(iv)                              If such two appraisers shall be unable to
agree upon the designation of a third appraiser within ten (10) days after the
expiration of the fifteen (15) day period referred to in clause (iii) above, or
if such third appraiser does not make a determination of Fair Market Value
within twenty (20) days after his selection, then such third appraiser or a
substituted third appraiser, as applicable, shall, at the request of either
party hereto (with respect to the other party), be appointed by the President or
Chairman of the American Arbitration Association in New York, New York.  The
determination of Fair Market Value made by the third appraiser appointed
pursuant hereto shall be made within fifteen (15) days after such appointment.

 

(v)                                 If a third appraiser is selected, Fair
Market Value shall be the average of the determination of Fair Market Value made
by the third appraiser and the determination of Fair Market Value made by the
appraiser (selected pursuant to Paragraph 29(a)(ii) hereof) whose determination
of Fair Market Value is nearest to that of the third appraiser.  Such average
shall be binding and conclusive upon Landlord and Tenant.

 

(vi)                              All appraisers selected or appointed pursuant
to this Paragraph 29(a) shall (A) be independent qualified MAI appraisers
(B) have no right, power or authority to alter or modify the provisions of this
Lease, (C) utilize the definition of Fair Market Value hereinabove set forth
above, and (D) be registered in the State where the Leased Premises is located
if such State provides for or requires such registration.

 

(vii)                           The Cost of the procedure described in this
Paragraph 29(a) above shall be borne by Tenant.

 

(b)                                 If, by virtue of any delay, Fair Market
Value is not determined by the expiration or termination of the then current
Term, then the date on which the Term would otherwise expire or terminate shall
be extended with respect to the Leased Premises, to the date specified for
termination in the particular provision of this Lease pursuant to which the
determination of Fair Market Value is being made.

 

44

--------------------------------------------------------------------------------


 

(c)                                  In determining Fair Market Value as defined
in clause (b) of the definition of Fair Market Value, the appraisers shall add
(a) the Present Value of the Rent for the remaining Term, assuming the Term has
been extended for all extension periods provided herein (with assumed increases
in the CPI to be determined by the appraisers) using a discount rate (which may
be determined by an investment banker retained by each appraiser) based on the
creditworthiness of Tenant and (b) the Present Value of the Leased Premises as
of the end of such Term (having assumed the Term has been extended for all
extension periods provided herein).  The appraisers shall further assume that no
default then exists under the Lease, that Tenant has complied (and will comply)
with all provisions of the Lease.

 

30.                                 Non-Recourse as to Landlord.

 

(a)                                  Anything contained herein to the contrary
notwithstanding, any claim based on or in respect of any liability of Landlord
under this Lease shall be limited to actual damages and shall be enforced only
against the Leased Premises and not against any other assets, properties or
funds of (a) Landlord, (b) any director, member, officer, general partner,
limited partner, employee or agent of Landlord (or any legal representative,
heir, estate, successor or assign of any thereof), (c) any predecessor or
successor partnership, corporation, limited liability company (or other entity)
of Landlord, or any of its general partners, members or shareholders, or (d) any
other Person affiliated with Landlord.

 

31.                                 Financing.

 

(a)                                  Tenant agrees to pay, within ten (10) days
following written request from Landlord, all Costs incurred by Landlord in
connection with the financing of the initial Loan, including any “points” or
commitment fees, brokers’ fees, survey and title costs and the fees and expenses
of Landlord’s and Lender’s counsel (with respect to Lender’s counsel up to a
maximum of Eighteen Thousand Dollars ($18,000.00); provided that Tenant shall
not be responsible for Costs incurred with respect to the financing of the
initial Loan to the extent that such Costs, together with the Costs set forth in
Paragraph 31(b) exceed Two Hundred Fifteen Thousand Dollars ($215,000.00) (the
“Initial Cost Cap”).

 

(b)                                 Tenant agrees to pay all Costs incurred by
Landlord in connection with the purchase and leasing of the Leased Premises
including, without limitation, the cost of appraisals, environmental reports,
title insurance, engineering and property condition reports, surveys, legal fees
and expenses and brokers’ fees up to a maximum amount equal to the Initial Cost
Cap.

 

(c)                                  If Landlord desires to obtain or refinance
any Loan, Tenant shall negotiate in good faith with Landlord concerning any
request made by any Lender or proposed Lender for changes or modifications in
this Lease.  In particular, Tenant shall agree, upon request of Landlord, to
supply any such Lender with such notices and information as Tenant is required
to give to Landlord hereunder and to extend the rights of Landlord hereunder to
any such Lender and to consent to such financing if such consent is requested by
such Lender.  Tenant shall provide any other consent or statement and shall
execute any and all other documents that such Lender reasonably requires in
connection with such financing, including any environmental indemnity agreement
and subordination, non-disturbance and attornment agreement, so long as the same
do not materially adversely affect any right, benefit or privilege of Tenant
under this

 

45

--------------------------------------------------------------------------------


 

Lease or increase Tenant’s obligations under this Lease or any ancillary
documentation with the initial Loan.  Such subordination, non-disturbance and
attornment agreement may require Tenant to confirm that (i) Lender and its
assigns will not be liable for any misrepresentation, act or omission of
Landlord and (ii) Lender and its assigns will not be subject to any
counterclaim, demand or offsets which Tenant may have against Landlord.  In the
event of any such refinancing by Landlord, notwithstanding anything to the
contrary set forth herein, the rights and obligations of Tenant hereunder shall
not be materially adversely affected and Tenant shall not be responsible for any
cost or expense that Tenant would not otherwise have been liable for under the
initial Loan.  Under no circumstances shall Tenant be responsible for any Costs
incurred by Landlord in connection with any refinancing of the initial Loan or
any subsequent Loan, including any “points” or commitment fees, brokers’ fees,
survey and title costs or the fees and expenses of Landlord’s or Lender’s
counsel.

 

32.                                 Subordination, Non-Disturbance and
Attornment.

 

This Lease and Tenant’s interest hereunder shall be subordinate to any Mortgage
or other security instrument hereafter placed upon the Leased Premises by
Landlord, and to any and all advances made or to be made thereunder, to the
interest thereon, and all renewals, replacements and extensions thereof;
provided that any such Mortgage or other security instrument (or a separate
instrument in recordable form duly executed by the holder of any such Mortgage
or other security instrument and delivered to Tenant) shall provide for the
recognition of this Lease and all Tenant’s rights hereunder unless and until an
Event of Default exists or Landlord shall have the right to terminate this Lease
pursuant to any applicable provision hereof.

 

33.                                 Tax Treatment:  Reporting.

 

Landlord and Tenant each acknowledge that each shall treat this transaction as a
true lease for state law purposes and shall report this transaction as a lease
for Federal income tax purposes.  For Federal income tax purposes each shall
report this Lease as a true lease with Landlord as the owner of the Leased
Premises and Equipment and Tenant as the lessee of such Leased Premises and
Equipment including:  (i) treating Landlord as the owner of the property
eligible to claim depreciation deductions under Section 167 or 168 of the
Internal Revenue Code of 1986 (the “Code”) with respect to the Leased Premises
and Equipment, (ii) Tenant reporting its Rent payments as rent expense under
Section 162 of the Code, and (iii) Landlord reporting the Rent payments as
rental income.  Notwithstanding the foregoing, nothing contained herein shall
(a) require Landlord or Tenant to take any action that would be inconsistent
with the requirements of GAAP or violate any state or federal law, or (b) be
deemed to constitute a guaranty, warranty or representation by either Landlord
or Tenant as to the actual treatment of this transaction for state or federal
tax purposes of for purposes of accounting or financial reporting, including but
not limited to the determination as to whether this lease shall qualify for
sale-leaseback accounting treatment or whether this lease shall be properly
classified as an operating lease or finance lease in accordance with GAAP.

 

46

--------------------------------------------------------------------------------


 

34.                                 Miscellaneous.

 

(a)                                  The Paragraph headings in this Lease are
used only for convenience in finding the subject matters and are not part of
this Lease or to be used in determining the intent of the parties or otherwise
interpreting this Lease.

 

(b)                                 As used in this Lease, the singular shall
include the plural and any gender shall include all genders as the context
requires and the following words and phrases shall have the following meanings: 
(i) “including” means “including without limitation”; (ii) “provisions” means
“provisions, terms, agreements, covenants and/or conditions”; (iii) “lien” means
“lien, charge, encumbrance, title retention agreement, pledge, security
interest, mortgage and/or deed of trust”; (iv) “obligation” means “obligation,
duty, agreement, liability, covenant and/or condition”; (v) “the Leased
Premises” means “the Leased Premises or any part thereof or interest therein”;
(vi) “any of the Real Property” means “the Real Property or any part thereof or
interest therein”; (vii) “any of the Improvements” means “the Improvements or
any part thereof or interest therein”; (viii) “any of the Equipment” means “the
Equipment or any part thereof or interest therein”; and (ix) “any of the
Adjoining Property” means “the Adjoining Property or any part thereof or
interest therein”.

 

(c)                                  Any act which Landlord is permitted to
perform under this Lease may be performed at any time and from time to time by
Landlord or any person or entity designated by Landlord.  Each appointment of
Landlord as attorney-in-fact for Tenant hereunder is irrevocable and coupled
with an interest.

 

(d)                                 Except as otherwise expressly provided in
this Lease, Landlord shall not unreasonably withhold or delay its consent
whenever such consent is required under this Lease.  Tenant hereby waives any
claim for damages against or liability of Landlord which is based upon a claim
that Landlord has unreasonably withheld or unreasonably delayed any consent or
approval requested by Tenant, and Tenant agrees that its sole remedy shall be an
action for declaratory judgment; provided if Landlord has acted in bad faith in
withholding or delaying its consent or approval, Tenant may seek a claim for
damages against Landlord.  If with respect to any required consent or approval
Landlord is required by the express provisions of this Lease not to unreasonably
withhold or delay its consent or approval, and if it is determined in any such
proceeding referred to in the preceding sentence that Landlord acted
unreasonably, the requested consent or approval shall be deemed to have been
granted; however, Landlord shall have no liability whatsoever to Tenant for its
refusal or failure to give such consent or approval; provided if Landlord has
acted in bad faith in withholding or delaying its consent or approval, Tenant
may seek a claim for damages against Landlord.  Tenant’s sole remedy for
Landlord’s unreasonably withholding or delaying, consent or approval shall be as
provided in this Paragraph.

 

(e)                                  Time is of the essence with respect to the
performance by Tenant and Landlord of their respective obligations under this
Lease.

 

(f)                                    Landlord shall in no event be construed
for any purpose to be a partner, joint venturer or associate of Tenant or of any
subtenant, operator, concessionaire or licensee of Tenant with respect to the
Leased Premises or otherwise in the conduct of their respective businesses.

 

47

--------------------------------------------------------------------------------


 

(g)                                 This Lease and any documents which may be
executed by Tenant on or about the effective date hereof at Landlord’s request,
including without limitation, the Tenant’s Certificate, constitute the entire
agreement between the parties and supersede all prior understandings and
agreements, whether written or oral, between the parties hereto relating to the
Leased Premises and the transactions provided for herein.  Landlord and Tenant
are business entities having substantial experience with the subject matter of
this Lease and have each fully participated in the negotiation and drafting of
this Lease.  Accordingly, this Lease shall be construed without regard to the
rule that ambiguities in a document are to be construed against the drafter.

 

(h)                                 This Lease may be modified, amended,
discharged or waived only by an agreement in writing signed by the party against
whom enforcement of any such modification, amendment, discharge or waiver is
sought.

 

(i)                                     The covenants of this Lease shall run
with the land and bind Tenant, its successors and assigns and all present and
subsequent encumbrancers and subtenants of the Leased Premises, and shall inure
to the benefit of Landlord, its successors and assigns.  If there is more than
one Tenant, the obligations of each shall be joint and several.

 

(j)                                     Notwithstanding any provision in this
Lease to the contrary, all Surviving Obligations of Tenant shall survive the
expiration or termination of this Lease.

 

(k)                                  If any one or more of the provisions
contained in this Lease shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Lease, but this Lease shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

(l)                                     All exhibits attached hereto are
incorporated herein as if fully set forth.

 

(m)                               Each of Landlord and Tenant hereby agree that
the State of New York has a substantial relationship to the parties and to the
underlying transaction embodied hereby, and in all respects (including, without
limiting the generality of the foregoing, matters of construction, validity and
performance) this Lease and the obligations arising hereunder shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and performed therein and all applicable law of the
United States of America; except that, at all times, the provisions for the
creation of the leasehold estate, enforcement of Landlord’s rights and remedies
with respect to right of re-entry and repossession, surrender, delivery,
ejectment, dispossession, eviction or other in-rem proceeding or action
regarding the Leased Premises pursuant to Paragraph 23 hereof shall be governed
by and construed according to the Laws of the State in which the Leased Premises
is located, it being understood that, to the fullest extent permitted by law of
such State, the law of the State of New York shall govern the validity and the
enforceability of the Lease, and the obligations arising hereunder.  To the
fullest extent permitted by law, Tenant hereby unconditionally and irrevocably
waives any claim to assert that the law of any other jurisdiction governs this
Lease.  Any legal suit, action or proceeding against Tenant arising out of or
relating to this Lease may be instituted in any Federal or state court sitting
in the State of New York, and Tenant waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding in
such County and State, and Tenant hereby expressly and irrevocably submits to
the jurisdiction of any such court in any suit,

 

48

--------------------------------------------------------------------------------


 

action or proceeding.  Notwithstanding the foregoing, nothing herein shall
prevent or prohibit Landlord from instituting any suit, action or proceeding in
any other proper venue or jurisdiction in which Tenant is located or where
service of process can be effectuated.

 

(n)                                 To Tenant’s knowledge, neither Tenant nor
any of the members, shareholders, partners or any other Person comprising Tenant
is a Specially Designated National or Blocked Person.  As used herein, the term
“Specially Designated National or Blocked Person” shall mean a person or entity
(i) designated by the Department of Treasury’s Office of Foreign Assets Control,
or other governmental entity, from time to time as a “specially designated
national or blocked person” or similar status, (ii) described in Section 1 of
U.S.  Executive Order 13224 issued on September 23, 2001, or (iii) otherwise
identified by government or legal authority as a person or entity with whom
Landlord or its affiliates are prohibited from transacting business.

 

(o)                                 Tenant shall maintain as confidential
(i) any and all information, data and documents obtained about Landlord
(“Landlord Information”) prior to and following the execution of this Lease
(including without limitation, any financial or operating information of, or
related to, the Landlord), and (ii) the terms and conditions of this Lease (as
originally circulated or as negotiated) and all other documents related to the
execution of this Lease, but only to the extent that the Landlord Information
and other items referenced in this Paragraph are not otherwise available to the
general public.  Tenant shall not disclose any such Landlord Information to any
third party except as required by any applicable law, court order, subpoena or
legal or regulatory requirement.  Notwithstanding the foregoing, Tenant shall be
permitted to disclose information related to this Lease described in item
(ii) above:  (x) in accordance with Tenant’s general public disclosure policy;
provided Tenant has obtained Landlord’s prior consent to the contents of any
such disclosure, (y) to Tenant’s attorneys, accountants, advisors, consultants,
affiliates and lenders, and the attorneys and accountants of such lenders and
accountants (“Tenant Interested Persons”) in accordance with usual and customary
business practices; provided such individuals or entities agree, at the time of
such disclosure by Tenant, the Tenant Interested Persons are either bound by the
terms and conditions of this Paragraph 34(o) or by a standard confidentiality
agreement (whether contained in a separate confidentiality agreement or set
forth as a provision of an agreement) with respect to the Landlord Information
being provided such Tenant Interested Person, and (z) to Tenant’s investors in
accordance with usual and customary financial disclosure practices.  Tenant
shall not make copies of any Landlord Information except for use exclusively by
Tenant or Tenant Interested Persons as needed in accordance with usual and
customary business practices.  All copies of such Landlord Information will be
returned to Landlord or destroyed after the use of such Landlord Information is
no longer needed, except to the extent such destruction is prohibited by law,
rule or regulation.  Landlord consents to the disclosure by Tenant for general
marketing purposes of the existence of this Lease, the purchase price of the
Leased Premises, Landlord’s ownership of the Leased Premises and the nature and
location of the Property.  Tenant shall not record this Lease or any memorandum
thereof in the land records of any county or jurisdiction or with any
governmental authority, without the prior written consent and approval of the
Landlord; provided, at Tenant’s request, Landlord shall execute and deliver a
memorandum of this Lease describing the Leased Premises and setting forth the
Term of this Lease and Tenant shall be entitled to record such memorandum in the
land records where the Property is located, all at Tenant’s sole cost and
expense.

 

49

--------------------------------------------------------------------------------


 

Landlord shall maintain as confidential (i) any and all information, data and
documents obtained about Tenant (“Tenant Information”) prior to and following
the execution of this Lease (including without limitation, any financial or
operating information of, or related to, Tenant), and (ii) the terms and
conditions of this Lease (as originally circulated or as negotiated) and all
other documents related to the execution of this Lease.  Landlord shall not
disclose any such Tenant Information to any third party except as required by
any applicable law, court order, subpoena or legal or regulatory requirement. 
Notwithstanding the foregoing, Landlord shall be permitted to disclose Tenant
Information and information related to this Lease described in items (i) and
(ii) above:  (x) in accordance with Landlord’s general public disclosure policy;
provided Landlord has obtained Tenant’s prior consent to the contents of any
such disclosure, and (y) to Landlord’s attorneys, accountants, advisors,
consultants, affiliates, lenders and investors and the attorneys and accountants
of such lenders and accountants (“Landlord Interested Persons”) in accordance
with usual and customary business practices; provided that such individuals or
entities agree in writing at the time of such disclosure to be bound by the
terms and conditions of this paragraph; and provided further in the case of
either clause (x) or (y), Landlord shall not disclose any of Tenant’s financial
information or proprietary business information to any third party without
Tenant’s prior written consent, which consent may be conditioned on entry into a
separate confidentiality agreement with the party to whom such information is to
be disclosed. Landlord shall not make copies of any Tenant Information except
for use exclusively by Landlord or Landlord Interested Persons as needed in
accordance with usual and customary business practices.  All copies of such
Tenant Information will be returned to Tenant or destroyed after the use of such
Tenant Information is no longer needed, except to the extent such destruction is
prohibited by law, rule or regulation.  Tenant consents to the disclosure by
Landlord for general marketing purposes of the existence of this Lease, the
purchase price of the Leased Premises (provided that Landlord also
simultaneously disclose that Tenant used the proceeds of such purchase price to
the reduction of indebtedness), Tenant’s use of the proceeds related to the
transaction with Landlord, Tenant’s use of the Leased Premises and the nature
and location of the Property, and to the use by Landlord of Tenant’s name,
tradename or logo.  This provision shall survive beyond the termination of this
Lease.

 

(p)                                 From and after the time that the Remediation
Fund, Immediate Repair Fund and the Security Deposit are held in the form of the
Required Letters of Credit, such Required Letters of Credit shall each be
renewed at least thirty (30) days prior to any expiration thereof.  If Tenant
provides notice of its intent not to renew any Required Letter of Credit or
fails to renew any Required Letter of Credit within thirty (30) days of its
termination date, time being of the essence, Landlord shall have the right at
any time after the thirtieth (30th) day before such expiration date to draw on
the Required Letters of Credit and have the proceeds delivered to the Escrow
Agent to be held in separate accounts designated by Landlord.  Such notice of
intent not to renew or failure by Tenant to renew the Required Letters of Credit
shall be an immediate Event of Default under this Lease.

 

(q)                                 Tenant hereby agrees to deliver, execute,
record, or deliver for execution and recordation such further assurances and
documents (including, without limitation any deed that might need to be provided
from Tenant to Landlord) that are required to resolve the “apparent deed gap”
issue noted on those certain surveys dated March 29, 2007, prepared by Mathews &
Henegar, Inc. impacting the 1000 Industrial Road, Marion, Virginia property and
the 1500 Industrial Road, Marion, Virginia property.

 

50

--------------------------------------------------------------------------------


 

35.                                 Security Deposit.

 

(a)                                  Concurrently with the execution of this
Lease, Tenant shall deliver to the Escrow Agent a security deposit (the
“Security Deposit”) in the amount of Five Hundred Eighty Thousand Dollars
($580,000).  The Security Deposit shall initially be in the form of cash (a
“Cash Security Deposit”).  Subject to the terms of the Escrow Agreement, the
Security Deposit shall be held by Escrow Agent until such time as Escrow Agent
has received (i) Visador’s audited consolidated financial statements for the
year ended December 31, 2006 which shall include a letter substantially in the
form of Exhibit F, and (ii) a certificate from each of Senior Lender and
Subordinated Lender substantially in the form of Exhibit G.  Satisfaction of the
foregoing conditions (i) and (ii) (the “Release Conditions”) shall be the only
conditions to Escrow Agent’s release of the Security Deposit to Tenant.  As soon
as reasonably practicable after the Release Conditions have been satisfied,
Escrow Agent shall release the Security Deposit to Tenant, notwithstanding the
existence of an Event of Default, any change in Visador’s business or prospects,
any dispute between Landlord and Tenant or any other fact or circumstance. 
Until the Release Conditions are satisfied, Escrow Agent shall hold the Security
Deposit as security for the payment by Tenant of the Rent and all other charges
or payments to be paid hereunder and the performance of the covenants and
obligations contained herein.  The Security Deposit shall be held in a separate
escrow account maintained by Escrow Agent and not be commingled with other funds
of Landlord or other Persons.  Any interest earned on the Security Deposit shall
be paid to Tenant in connection with the release of the Security Deposit
following satisfaction of the Release Conditions.

 

(b)                                 Notwithstanding the foregoing, no later than
April 9, 2007, Tenant agrees and covenants to provide to Escrow Agent a Letter
of Credit to replace the Cash Security Deposit.  Such Letter of Credit (i) shall
be in the amount of the Security Deposit or if any amounts have been disbursed
from the Security Deposit in accordance with the Escrow Agreement, then in such
lesser amount, (ii) shall be held by Escrow Agent pursuant to the Escrow
Agreement until Tenant has complied with the Release Conditions related to
disbursement of the Security Deposit, (iii) shall be drawn on by Escrow
Agreement at the instruction of Landlord to fund amounts due to Landlord
pursuant to paragraph 35(c) in accordance with the Escrow Agreement and
(iv) shall contain instructions to the financial institution issuing the Letter
of Credit to disburse the funds held pursuant to the Letter of Credit in
accordance with the terms and conditions in this Paragraph 35.

 

(c)                                  If at any time an Event of Default shall
have occurred and be continuing, Landlord shall be entitled, at its sole
discretion, to instruct Escrow Agent to draw on the Letter of Credit or to
withdraw the Cash Security Deposit from the above-described account in
accordance with the Escrow Agreement, and Landlord shall have the right to apply
the proceeds in payment of (i) any Rent or other charges for the payment of
which Tenant shall be in default, (ii) Basic Rent (including any Basic Rent that
has been accelerated in accordance with the terms of this Lease) on the date
such Basic Rent is due and payable, (iii) any expense incurred by Landlord in
curing any default of Tenant, and/or (iv) any other sums due to Landlord in
connection with any default or the curing thereof, including, without
limitation, any damages incurred by Landlord by reason of such default,
including any rights of Landlord under Paragraph 23 or to do any combination of
the foregoing, all in such order or priority as Landlord shall so determine in
its sole discretion and Tenant acknowledges and agrees that such proceeds shall
not constitute assets

 

51

--------------------------------------------------------------------------------


 

or funds of Tenant or its estate, or be deemed to be held in trust for Tenant,
but shall be, for all purposes, the property of Landlord (or Lender, to the
extent assigned).  Tenant further acknowledges and agrees that (1) Landlord’s
application of the proceeds of the Letter of Credit or Cash Security Deposit
towards the payment of Basic Rent, Additional Rent or the reduction of any
damages due Landlord in accordance with Paragraph 23 of this Lease, constitutes
a fair and reasonable use of such proceeds, and (2) the application of such
proceeds by Landlord towards the payment of Basic Rent, Additional Rent or any
other sums due under this Lease shall not constitute a cure by Tenant of the
applicable default; provided that an Event of Default shall not exist if Tenant
restores the Security Deposit to its full amount within five (5) Business Days
and in accordance with the requirements of this Paragraph 35, so that the
original amount of the Security Deposit shall be again on deposit with Landlord.

 

(d)                                 Upon satisfaction of the Release Conditions,
Escrow Agent shall return the Letter of Credit or any funds remaining available
under the Cash Security Deposit, as the case may be, to Tenant in accordance
with the terms of the Escrow Agreement.

 

(e)                                  Landlord shall have the right to assign the
Security Deposit to Lender or any other holder of a Mortgage during the term of
the applicable Loan, and such Lender or other holder of a Mortgage shall have
all of the rights of Landlord under this Paragraph 35, including, without
limitation, the right to replace Landlord as the beneficiary under the Letter of
Credit.  Tenant covenants and agrees to execute such agreements, consents and
acknowledgments as may be requested by Landlord from time to time to assign the
Security Deposit as hereinabove provided.

 

(signatures follow)

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed under seal as of the day and year first above written.

 

 

LANDLORD:

 

 

 

AGNL COFFMAN, L.LC,

 

a Delaware limited liability company

 

 

 

By:

AGNL Manager, Inc.,

 

 

its manager

 

 

 

 

 

By:

/s/ Peter Kaplan

 

 

Name:

Peter Kaplan

 

 

Title:

Managing Director

 

 

STATE OF New York

 

COUNTY OF New York

 

On March 27, 2007 before me, Wynne Fong, a Notary Public in and for said state,
personally appeared Peter Kaplan, the Managing Director of AGNL Manager, Inc.,
the manager of AGNL Coffman, L.L.C., a Delaware limited liability company,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

Witness my hand and official seal.

 

 

/s/ Wynne Fong

 

Notary Public in and for said State

 

WYNNE FONG

 

Notary Public, State of New York

 

NO. 01FO6019224

 

Qualified In New York County

 

Commission Expires Feb. 1, 20    

 

(signatures continue)

 

53

--------------------------------------------------------------------------------


 

ATTEST:

 

TENANT:

 

 

 

 

 

COFFMAN STAIRS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Kay M. Yonts

 

By:

/s/ Thomas C. Waggoner

 

 

 

 

 

Title:

Director of Finance and IT

 

Title:

Interim CFO

 

 

 

 

 

 

 

 

[Corporate Seal]

 

 

 

 

 

 

 

 

ATTEST:

 

TENANT:

 

 

 

 

 

VISADOR HOLDING CORPORATION,
a Delaware corporation

 

 

 

 

 

 

By:

/s/ Kay M. Yonts

 

By:

/s/ Thomas C. Waggoner

 

 

 

 

 

Title:

Director of Finance and IT

 

Title:

Interim CFO

 

 

 

 

 

 

[Corporate Seal]

 

 

 

(signatures continue)

 

54

--------------------------------------------------------------------------------


 

STATE OF Virginia

 

COUNTY OF Smyth

 

On March 28, 2007 before me, Angela Blevins, a Notary Public in and for said
state, personally appeared Thomas C. Waggoner, CFO of Coffman Stairs, LLC, a
Delaware limited liability company, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument,
the person, or the entity upon behalf of which the person acted, executed the
instrument.

 

Witness my hand and official seal.

 

 

 

/s/ Angela D. Blevins

 

 

Notary Public in and for said State

 

(signatures continue)

 

55

--------------------------------------------------------------------------------


 

STATE OF Virginia

 

COUNTY OF Smyth

 

On March 28, 2007 before me, Angela Blevins, a Notary Public in and for said
state, personally appeared Thomas C. Waggoner, CFO of Coffman Stairs, LLC, a
Delaware limited liability company, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument,
the person, or the entity upon behalf of which the person acted, executed the
instrument.

 

Witness my hand and official seal.

 

 

 

/s/ Angela D. Blevins

 

 

Notary Public in and for said State

 

56

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BASIC RENT PAYMENTS

 

1.                                       Basic Rent.

 

(a)                                  Initial Term.  Subject to the adjustments
provided for in Paragraphs 2, 3 and 4 below, Basic Rent payable in respect of
the Term shall be $580,000 per annum, payable quarterly in advance on July 1st,
October 1st, January 1st and April 1st, commencing on July 1, 2007 (each a
“Basic Rent Payment Date”), in equal installments of $145,000 each.  Pro rata
Basic Rent for the period from the date hereof through the 1st day of July, 2007
shall be paid on the date hereof, and pro rata Basic Rent for the period from
the final Basic Rent Payment Date of the initial Term through the last day of
initial Term shall be paid with the final installment of Basic Rent for the
initial Term.

 

(b)                                 Renewal Term.  Annual Basic Rent for the
first year of each Renewal Term shall be an amount determined in accordance with
Paragraphs 2, 3, and 4 below payable in equal quarterly installments.

 

2.                                       Adjustments to Basic Rent.  The Basic
Rent shall be subject to adjustment, in the manner hereinafter set forth, for
increases in the index known as United States Department of Labor, Bureau of
Labor Statistics, Consumer Price Index, All Urban Consumers, United States City
Average, All Items, (1982-84=100) (“CPI”) or the successor index that most
closely approximates the CPI.  If the CPI shall be discontinued with no
successor or comparable successor index, Landlord and Tenant shall attempt to
agree upon a substitute index or formula, but if they are unable to so agree,
then the matter shall be determined by arbitration in accordance with the
rules of the American Arbitration Association then prevailing in New York City. 
Any decision or award resulting from such arbitration shall be final and binding
upon Landlord and Tenant and judgment thereon may be entered in any court of
competent jurisdiction.  In no event will the annual Basic Rent as adjusted by
the CPI adjustment be less than the Basic Rent in effect for the one (1) year
period immediately preceding such adjustment.

 

3.                                       Effective Dates of CPI Adjustments. 
Basic Rent shall be adjusted annually to reflect changes in the CPI commencing
on the first (1st) anniversary of the Basic Rent Payment Date on which the first
full quarterly installment of Basic Rent shall be due and payable (the “First
Full Basic Rent Payment Date”).  As of the first (1st) anniversary of the First
Full Basic Rent Payment Date and thereafter on each subsequent anniversary of
the First Full Basic Rent Payment Date, Basic Rent shall be adjusted to reflect
increases in the CPI during the most recent one (1) year period immediately
preceding each of the foregoing dates (each such date being hereinafter referred
to as the “Basic Rent Adjustment Date”).

 

4.                                       Method of Adjustment for CPI
Adjustment.

 

(a)                                  As of each Basic Rent Adjustment Date when
the average CPI determined in clause (i) below exceeds the Beginning CPI (as
defined in this Paragraph 4(a)), the Basic Rent in effect immediately prior to
the applicable Basic Rent Adjustment Date shall be multiplied by a fraction, the
numerator of which shall be the difference between (i) the average CPI for the
three (3) most recent calendar months (the “Prior Months”) ending prior to such
Basic Rent

 

1

--------------------------------------------------------------------------------


 

Adjustment Date for which the CPI has been published on or before the
forty-fifth (45th) day preceding such Basic Rent Adjustment Date and (ii) the
Beginning CPI, and the denominator of which shall be the Beginning CPI.  An
amount equal to the product of such multiplication shall be added to the Basic
Rent in effect immediately prior to such Basic Rent Adjustment Date.  As used
herein, “Beginning CPI” means the average CPI for the three (3) calendar months
corresponding to the Prior Months, but occurring one (1) year earlier.  If the
average CPI determined in clause (i) is the same or less than the Beginning CPI,
the Basic Rent will remain the same for the ensuing one (1) year period.

 

(b)                                 Effective as of a given Basic Rent
Adjustment Date, Basic Rent payable under this Lease until the next succeeding
Basic Rent Adjustment Date shall be the Basic Rent in effect after the
adjustment provided for as of such Basic Rent Adjustment Date.

 

(c)                                  Notice of the new annual Basic Rent shall
be delivered to Tenant on or before the tenth (10th) day preceding each Basic
Rent Adjustment Date, but any failure to do so by Landlord shall not be or be
deemed to be a waiver by Landlord of Landlord’s rights to collect such sums. 
Tenant shall pay to Landlord, within ten (10) days after a notice of the new
annual Basic Rent is delivered to Tenant, all amounts due from Tenant, but
unpaid, because the stated amount as set forth above was not delivered to Tenant
at least ten (10) days preceding the Basic Rent Adjustment Date in question.

 

2

--------------------------------------------------------------------------------